Exhibit 10.9

Execution Version

 

--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

BY AND BETWEEN

CDS BUSINESS SERVICES, INC.

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

Acting through its Wells Fargo Business Credit operating division

February 27, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 DEFINITIONS

   1

Section 1.1

   Definitions    1

Section 1.2

   Other Definitional Terms; Rules of Interpretation    11

Article 2 AMOUNT AND TERMS OF THE CREDIT FACILITY

   11

Section 2.1

   Revolving Advances    11

Section 2.2

   Procedures for Requesting Advances    11

Section 2.3

   Intentionally Omitted    12

Section 2.4

   Intentionally Omitted    12

Section 2.5

   Intentionally Omitted    12

Section 2.6

   Interest; Default Interest Rate; Application of Payments; Participation;
Usury    12

Section 2.7

   Fees    13

Section 2.8

   Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees    14

Section 2.9

   Lockbox and Collateral Account; Sweep of Funds    15

Section 2.10

   Voluntary Prepayment; Termination of the Credit Facility by the Borrower   
15

Section 2.11

   Mandatory Prepayment    16

Section 2.12

   Revolving Advances to Pay Indebtedness    16

Section 2.13

   Use of Proceeds    16

Section 2.14

   Liability Records    16

Article 3 SECURITY INTEREST; OCCUPANCY; SETOFF

   16

Section 3.1

   Grant of Security Interest    16

Section 3.2

   Notification of Account Debtors and Other Obligors    17

Section 3.3

   Assignment of Insurance    17

Section 3.4

   Occupancy    17

Section 3.5

   License    18

Section 3.6

   Financing Statement    18

Section 3.7

   Setoff    19

Section 3.8

   Collateral    19

Article 4 CONDITIONS OF LENDING

   19

Section 4.1

   Conditions Precedent to the Initial Advances    19

Section 4.2

   Conditions Precedent to All Advances    22

Article 5 REPRESENTATIONS AND WARRANTIES

   22

Section 5.1

   Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number    22

Section 5.2

   Capitalization    22

Section 5.3

   Authorization of Borrowing; No Conflict as to Law or Agreements    22

 

- i -



--------------------------------------------------------------------------------

Section 5.4

   Legal Agreements    23

Section 5.5

   Subsidiaries    23

Section 5.6

   Financial Condition; No Adverse Change    23

Section 5.7

   Litigation    23

Section 5.8

   Regulation U    23

Section 5.9

   Taxes    23

Section 5.10

   Titles and Liens    23

Section 5.11

   Intellectual Property Rights    24

Section 5.12

   Plans    25

Section 5.13

   Default    25

Section 5.14

   Environmental Matters    25

Section 5.15

   Submissions to Lender    26

Section 5.16

   Financing Statements    26

Section 5.17

   Rights to Payment    26

Section 5.18

   Financial Solvency    26

Article 6 COVENANTS

   27

Section 6.1

   Reporting Requirements    27

Section 6.2

   Financial Covenants    31

Section 6.3

   Permitted Liens; Financing Statements    32

Section 6.4

   Indebtedness    33

Section 6.5

   Guaranties    33

Section 6.6

   Investments and Subsidiaries    33

Section 6.7

   Dividends and Distributions    34

Section 6.8

   Salaries    34

Section 6.9

   Intentionally Omitted    34

Section 6.10

   Books and Records; Collateral Examination, Inspection and Appraisals    34

Section 6.11

   Account Verification    35

Section 6.12

   Compliance with Laws    35

Section 6.13

   Payment of Taxes and Other Claims    35

Section 6.14

   Maintenance of Properties    36

Section 6.15

   Insurance    36

Section 6.16

   Preservation of Existence    36

Section 6.17

   Delivery of Instruments, etc.    36

Section 6.18

   Sale or Transfer of Assets; Suspension of Business Operations    36

Section 6.19

   Consolidation and Merger; Asset Acquisitions    37

Section 6.20

   Sale and Leaseback    37

Section 6.21

   Restrictions on Nature of Business    37

Section 6.22

   Accounting    37

Section 6.23

   Discounts, etc.    37

Section 6.24

   Plans    37

Section 6.25

   Place of Business; Name    37

Section 6.26

   Constituent Documents; S Corporation Status    38

Section 6.27

   Performance by the Lender    38

Section 6.28

   Dissolution of Funding Services I, LLC    38

 

- ii -



--------------------------------------------------------------------------------

Article 7 EVENTS OF DEFAULT, RIGHTS AND REMEDIES

   38

Section 7.1

   Events of Default    38

Section 7.2

   Rights and Remedies. During any default Period, the Lender may exercise any
or all of the following rights and remedies:    41

Section 7.3

   Certain Notices    42

Article 8 MISCELLANEOUS

   42

Section 8.1

   No Waiver; Cumulative Remedies; Compliance with Laws    42

Section 8.2

   Amendments, Etc.    42

Section 8.3

   Notices; Communication of Confidential Information; Requests for Accounting
   42

Section 8.4

   Further Documents    43

Section 8.5

   Costs and Expenses    43

Section 8.6

   Indemnity    43

Section 8.7

   Participants    44

Section 8.8

   Execution in Counterparts; Telefacsimile Execution    44

Section 8.9

   Retention of Borrower’s Records    44

Section 8.10

   Binding Effect; Assignment; Complete Agreement; Sharing Information    44

Section 8.11

   Severability of Provisions    45

Section 8.12

   Headings    45

Section 8.13

   Governing Law; Jurisdiction, Venue; Waiver of Jury Trial    45

Exhibit A to Credit and Security Agreement

Exhibit B to Credit and Security Agreement

Exhibit C to Credit and Security Agreement

Schedule 5.1 to Credit and Security Agreement

Schedule 5.2 to Credit and Security Agreement

Schedule 5.5 to Credit and Security Agreement

Schedule 5.7 to Credit and Security Agreement

Schedule 5.11 to Credit and Security Agreement

Schedule 5.14 to Credit and Security Agreement

Schedule 6.3 to Credit and Security Agreement

Schedule 6.4 to Credit and Security Agreement

  

 

- iii -



--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

Dated as of February 27, 2007

CDS BUSINESS SERVICES, INC., a Delaware corporation (the “Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (as more fully defined in Article I herein, the
“Lender”) acting through its Wells Fargo Business Credit operating division,
hereby agree as follows:

Article 1

DEFINITIONS

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section:

“Accounts” shall have the meaning given it under the UCC, and shall include all
Ultimate Debtor Accounts.

“Accounts Advance Rate” means up to eighty-five percent (85%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time.

“Advance” means a Revolving Advance.

“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with the Borrower, including any Subsidiary of the Borrower. For
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” means this Credit and Security Agreement.

“Availability” means the amount, if any, by which the Borrowing Base exceeds the
outstanding principal balance of the Revolving Note.

“Book Net Worth” means the aggregate of the Owners’ equity in the Borrower,
determined in accordance with GAAP.

“Borrowing Base” means at any time the lesser of:

(a) The Maximum Line Amount; or

(b) Subject to change from time to time in the Lender’s sole discretion, the sum
of:

(i) The Accounts Advance Rate times Eligible Accounts; less

(ii) The Borrowing Base Reserve, less



--------------------------------------------------------------------------------

(iii) Indebtedness that the Borrower owes to the Lender that has not yet been
advanced on the Revolving Note, including, without limitation, the dollar amount
that the Lender in its discretion believes is a reasonable determination of the
Borrower’s credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement offered to Borrower by Lender that is not described in Article II of
this Agreement.

“Borrowing Base Reserve” means, as of any date of determination, such amounts
(expressed as either a specified amount or as a percentage of a specified
category or item) as the Lender may from time to time establish and adjust in
reducing Availability (a) to reflect events, conditions, contingencies or risks
which, as reasonably determined by the Lender, do or may affect (i) the
Collateral or its value, (ii) the assets, business or prospects of the Borrower,
or (iii) the security interests and other rights of the Lender in the Collateral
(including the enforceability, perfection and priority thereof), or (b) to
reflect the Lender’s reasonable judgment that any collateral report or financial
information furnished by or on behalf of the Borrower to the Lender is or may
have been incomplete, inaccurate or misleading in any material respect, or
(c) in respect of any state of facts that the Lender reasonably determines
constitutes a Default or an Event of Default, and shall include, without
limitation, an Availability block of $100,000. The Borrowing Base Reserve shall
be no less than 20% of Ultimate Debtor Accounts.

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

“Change of Control” means the occurrence of any of the following events:

(a) Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) who is not an Owner on the Funding Date is
or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than ten percent (10%) of the voting
power of all classes of Owners of the Borrower (excluding, however, any change
in voting power resulting from the exercise of warrants by Wilshire New York
Partners IV, LLC or Wilshire New York Partner V, LLC or from capital
contributions made by Exponential of New York, LLC, Wilshire New York Partners
IV, LLC or Wilshire New York Partners V, LLC.);

(b) During any consecutive two-year period, individuals who at the beginning of
such period constituted the board of Directors of the Borrower (together with
any new Directors whose election to such board of Directors, or whose nomination
for election by the Owners of the Borrower, was approved by a vote of two thirds
of the Directors then still in office who were either Directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of the Borrower then in office; or

 

-2-



--------------------------------------------------------------------------------

(c) Leonard Leff shall cease to actively manage the Borrower’s day-to-day
business activities and is not replaced with a person satisfactory to Lender
within 45 days.

“Collateral” means all of the Borrower’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collateral Account, and any items
in any Lockbox; together with (i) all substitutions and replacements for and
products of any of the foregoing; (ii) in the case of all goods, all accessions;
(iii) all accessories, attachments, parts, equipment and repairs now or
hereafter attached or affixed to or used in connection with any goods; (iv) all
warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods; (v) all collateral subject to the Lien of any
Security Document; (vi) any money, or other assets of the Borrower that now or
hereafter come into the possession, custody, or control of the Lender; (vii) all
sums on deposit in the Special Account; (viii) proceeds of any and all of the
foregoing; (ix) books and records of the Borrower, including all mail or
electronic mail addressed to the Borrower; and (x) all of the foregoing, whether
now owned or existing or hereafter acquired or arising or in which the Borrower
now has or hereafter acquires any rights.

“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement and, until such “Lender Account” is
established, the Collection Accounts as defined and further described in the
Deposit Account Control Agreement dated February 15, 2007 by and among Borrower,
Lender and Sterling National Bank.

“Commitment” means the Lender’s commitment to make Advances to the Borrower.

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

“Credit Facility” means the credit facility under which Revolving Advances may
be made available to the Borrower by the Lender under Article II.

“Current Maturities of Long Term Debt” means during a period beginning and
ending on designated dates, the amount of the Borrower’s long-term debt and
capitalized leases which become due during that period.

“Cut-off Time” means 11:00 a.m. New York, New York time.

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

 

-3-



--------------------------------------------------------------------------------

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.

“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to three
percent (3%) over the applicable Floating Rate, as such rate may change from
time to time.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the trailing six (6) month period ending on the date of
determination, which is the result of dividing (a) actual bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to the Ultimate Debtor Accounts as determined by Lender in its sole discretion
during such period, by (b) the Borrower’s net sales during such period
(excluding extraordinary items) plus the amount of clause (a).

“Director” means a director if the Borrower is a corporation, a governor or
manager if the Borrower is a limited liability company, or a general partner if
the Borrower is a partnership.

“Eligible Accounts” means all Ultimate Debtor Accounts purchased by Borrower
(but only to the extent Borrower has paid for such Ultimate Debtor Account in
full), but excluding any Ultimate Debtor Accounts having any of the following
characteristics:

(i) That portion of Ultimate Debtor Accounts unpaid 90 days or more after the
invoice date;

(ii) That portion of Ultimate Debtor Accounts related to goods or services with
respect to which the Borrower has received notice of a claim or dispute, which
are subject to a claim of offset or a contra account, or which reflect a
reasonable reserve for warranty claims or returns;

(iii) That portion of Ultimate Debtor Accounts not yet earned by the final
delivery of goods or rendition of services, as applicable, by the Borrower to
the Ultimate Debtor Customer, including progress billings, and that portion of
Ultimate Debtor Accounts for which an invoice has not been sent to the
applicable Ultimate Debtor Customer;

(iv) Ultimate Debtor Accounts constituting (i) proceeds of copyrightable
material unless such copyrightable material shall have been registered with the
United States Copyright Office, or (ii) proceeds of patentable inventions unless
such patentable inventions have been registered with the United States Patent
and Trademark Office;

 

-4-



--------------------------------------------------------------------------------

(v) Ultimate Debtor Accounts owed by any unit of government, whether foreign or
domestic (provided, however, that there shall be included in Eligible Accounts
that portion of Accounts owed by such units of government for which the Borrower
has provided evidence satisfactory to the Lender that such Ultimate Debtor
Accounts may be enforced by the Lender directly against such unit of government
under all applicable laws);

(vi) Ultimate Debtor Accounts denominated in any currency other than United
States dollars;

(vii) Ultimate Debtor Accounts owed by an Ultimate Debtor Customer located
outside the United States which are not (A) backed by a bank letter of credit
naming the Lender as beneficiary or assigned to the Lender, in the Lender’s
possession or control, and with respect to which a control agreement concerning
the letter-of-credit rights is in effect, and acceptable to the Lender in all
respects, in its sole discretion, or (B) covered by a foreign receivables
insurance policy acceptable to the Lender in its sole discretion;

(viii) Ultimate Debtor Accounts owed by an Ultimate Debtor Customer that is
insolvent, the subject of bankruptcy proceedings or has gone out of business;

(ix) all Ultimate Debtor Accounts purchased from an Ultimate Debtor that is
insolvent, the subject of bankruptcy proceedings or has gone out of business;

(x) Ultimate Debtor Accounts owed by an Owner, Subsidiary, Affiliate, Officer or
employee of the Borrower;

(xi) Ultimate Debtor Accounts which are subject to any Lien in favor of any
Person other than the Lender;

(xii) That portion of Ultimate Debtor Accounts that has been restructured,
extended, amended or modified;

(xiii) That portion of Ultimate Debtor Accounts that constitutes advertising,
finance charges, or service charges;

(xiv) Ultimate Debtor Accounts purchased from an Ultimate Debtor, regardless of
whether otherwise eligible (A) to the extent that the aggregate balance of such
Ultimate Debtor Accounts exceeds twenty percent (20%) of the aggregate amount of
all Eligible Accounts and (B) in the case of each Ultimate Debtor, to the extent
that the Ultimate Debtor Accounts owed by any Ultimate Debtor Customer exceeds
twenty percent (20%) of the aggregate amount of all Ultimate Debtor Accounts of
such Ultimate Debtor;

(xv) Ultimate Debtor Accounts purchased from an Ultimate Debtor, regardless of
whether otherwise eligible, if twenty-five percent (25%) or more of the total
amount of Ultimate Debtor Accounts of such Ultimate Debtor is ineligible under
clauses (i), (ii), or (x) above; and

 

-5-



--------------------------------------------------------------------------------

(xvi) Ultimate Debtor Accounts, or portions thereof, otherwise deemed ineligible
by the Lender in its reasonable discretion.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes the Borrower and which is treated as a
single employer under Section 414 of the IRC.

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

“Equipment” shall have the meaning given it under the UCC.

“Event of Default” is defined in Section 7.1.

“Financial Covenants” means the covenants set forth in Section 6.2.

“Floating Rate” means an annual interest rate equal to the sum of the Prime Rate
plus two percent (2%), which interest rate shall change when and as the Prime
Rate changes.

“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.

“Funding Date” is defined in Section 2.1.

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.

“General Intangibles” shall have the meaning given it under the UCC.

“Guarantor” means Leonard Leff and every other Person now or in the future who
agrees to guaranty the Indebtedness.

“Guaranty” means each unconditional continuing guaranty executed by a Guarantor
in favor of the Lender.

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

“Indebtedness” is used herein in its most comprehensive sense and means any and
all advances, debts, obligations and liabilities of the Borrower to the Lender,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement at any time entered into by the Borrower

 

-6-



--------------------------------------------------------------------------------

with the Lender, and whether the Borrower may be liable individually or jointly
with others, or whether recovery upon such Indebtedness may be or hereafter
becomes unenforceable.

“Indemnified Liabilities” is defined in Section 8.6

“Indemnitees” is defined in Section 8.6.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

“Interest Payment Date” is defined in Section 2.8(a).

“Inventory” shall have the meaning given it under the UCC.

“Investment Property” shall have the meaning given it under the UCC.

“Lender” means Wells Fargo Bank, National Association in its broadest and most
comprehensive sense as a legal entity, and is not limited in its meaning to
Lender’s Wells Fargo Business Credit operating division, or to any other
operating division of Lender.

“Licensed Intellectual Property” is defined in Section 5.11(c).

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.

“Loan Documents” means this Agreement, the Revolving Note, each Guaranty, each
Subordination Agreement, and the Security Documents, together with every other
agreement, note, document, contract or instrument to which the Borrower now or
in the future may be a party and which is required by the Lender.

“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement or, until such “Lockbox” is established, the Lockbox as
defined and further described in the Deposit Account Control Agreement dated
February 27, 2007 by and among Borrower, Lender and Sterling National Bank.

 

-7-



--------------------------------------------------------------------------------

“Material Adverse Effect” means any of the following:

(i) A material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrower;

(ii) A material adverse effect on the ability of the Borrower to perform its
obligations under the Loan Documents;

(iii) A material adverse effect on the ability of the Lender to enforce the
Indebtedness or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Indebtedness; or

(iv) Any claim against the Borrower or threat of litigation which if determined
adversely to the Borrower would cause the Borrower to be liable to pay an amount
exceeding $50,000 or would result in the occurrence of an event described in
clauses (i), (ii) and (iii) above.

“Maturity Date” means February 27, 2009.

“Maximum Line Amount” means $10,000,000 unless this amount is reduced pursuant
to Section 2.10, in which event it means such lower amount.

“Multiemployer Plan” means a multiemployer plan (as defined in Section 4001
(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate contributes or is
obligated to contribute.

“Net Cash Flow” means (a) Net Income (Loss) plus depreciation and amortization
and accrued but not paid interest on subordinated debt, less (b) the sum of
(i) unfinanced Capital Expenditures, (ii) Current Maturities of Long Term Debt
and Capital Leases, and (iii) dividends and distributions paid by the Borrower.

“Net Cash Proceeds” means in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.

“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding extraordinary gains,
all as determined in accordance with GAAP.

“Net Loss” means fiscal year-to-date after-tax net loss from continuing
operations as determined in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Officer” means with respect to the Borrower, an officer if the Borrower is a
corporation, a manager if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.

“OFAC” is defined in Section 6.12(c).

“Overadvance” means the amount, if any, by which the outstanding principal
balance of the Revolving Note is in excess of the then-existing Borrowing Base.

“Owned Intellectual Property” is defined in Section 5.11 (a).

“Owner” means with respect to the Borrower, each Person having legal or
beneficial title to an ownership interest in the Borrower or a right to acquire
such an interest.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

“Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a).

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” means, if applicable, an employee benefit plan (as defined in
Section 3(3) of ERISA) maintained for employees of the Borrower or any ERISA
Affiliate.

“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including the locations legally described in Exhibit C
attached hereto.

“Prime Rate” means at any time the rate of interest most recently announced by
the Lender at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of the Lender’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof in such internal
publication or publications as the Lender may designate. Each change in the rate
of interest shall become effective on the date each Prime Rate change is
announced by the Lender.

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

“Revolving Advance” is defined in Section 2.1.

“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto, as same may
be renewed and amended from time to time, and all replacements thereto.

 

-9-



--------------------------------------------------------------------------------

“Security Documents” means this Agreement, the Wholesale Lockbox and Collection
Account Agreement, and any other document delivered to the Lender from time to
time to secure the Indebtedness.

“Security Interest” is defined in Section 3.1.

“Subordinated Creditors” means Newtek Business Services, Inc., Wilshire New York
Partners IV, LLC, Wilshire New York Partners V, LLC, Exponential of New York,
LLC and every other Person now or in the future who agrees to subordinate
indebtedness of the Borrower held by that Person to the payment of the
Indebtedness.

“Subordination Agreement” means a subordination agreement executed by a
Subordinated Creditor in favor of the Lender and acknowledged by the Borrower.

“Subsidiary” means any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary
circumstances to elect a majority of the board of directors or the equivalent of
such Person, regardless of whether or not at the time ownership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by the
Borrower, by the Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.

“Tangible Net Worth” means the sum of (i) Book Net Worth plus Subordinated Debt
less the sum of (i) due from Affiliates and (ii) other intangible assets, as
defined by GAAP (but shall exclude deferred financing costs).

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Credit Facility, or (iii) the date the Lender
demands payment of the Indebtedness, following an Event of Default, pursuant to
Section 7.2.

“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

“Ultimate Debtor” means any client of Borrower from whom Borrower has purchased
such Ultimate Debtor’s accounts receivable in connection with a factoring
arrangement between Borrower and Ultimate Debtor.

“Ultimate Debtor Accounts” means the accounts receivable of an Ultimate Debtor
that are purchased by Borrower.

“Ultimate Debtor Customer” means the customer of an Ultimate Debtor obligated to
the Ultimate Debtor on an Ultimate Debtor Account.

“Unused Amount” is defined in Section 2.7(b).

“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement by and between the Borrower and the Lender.

 

-10-



--------------------------------------------------------------------------------

Section 1.2 Other Definitional Terms; Rules of Interpretation. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this Agreement unless otherwise expressly provided. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Defined terms include in the singular number the plural and in the
plural number the singular. Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor. Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

Article 2

AMOUNT AND TERMS OF THE CREDIT FACILITY

Section 2.1 Revolving Advances. The Lender agrees, subject to the terms and
conditions of this Agreement, to make advances (“Revolving Advances”) to the
Borrower from time to time from the date that all of the conditions set forth in
4.1 are satisfied (the “Funding Date”) to and until (but not including) the
Termination Date in an amount not in excess of the Maximum Line Amount. The
Lender shall have no obligation to make a Revolving Advance to the extent that
the amount of the requested Revolving Advance exceeds Availability. The
Borrower’s obligation to pay the Revolving Advances shall be evidenced by the
Revolving Note and shall be secured by the Collateral. Within the limits set
forth in this Section 2.1, the Borrower may borrow, prepay pursuant to
Section 2.10, and reborrow.

Section 2.2 Procedures for Requesting Advances. The Borrower shall comply with
the following procedures in requesting Revolving Advances:

(a) Type of Advances. Each Advance shall be funded as a Floating Rate Advance.

(b) Time for Requests. The Borrower shall request each Advance not later than
the Cut-off Time on the Business Day immediately preceding the Business Day on
which the Advance is to be made. Each request that conforms to the terms of this
Agreement shall be effective upon receipt by the Lender, shall be in writing or
by telephone or telecopy transmission, and shall be confirmed in writing by the
Borrower if so requested by the Lender, by (i) an Officer of the Borrower; or
(ii) a Person designated as the Borrower’s agent by an

 

-11-



--------------------------------------------------------------------------------

Officer of the Borrower in a writing delivered to the Lender; or (iii) a Person
whom the Lender reasonably believes to be an Officer of the Borrower or such a
designated agent. The Borrower shall repay all Advances even if the Lender does
not receive such confirmation and even if the Person requesting an Advance was
not in fact authorized to do so. Any request for an Advance, whether written or
telephonic, shall be deemed to be a representation by the Borrower that the
conditions set forth in Section 4.2 have been satisfied as of the time of the
request.

(c) Disbursement. Upon fulfillment of the applicable conditions set forth in
Article IV, the Lender shall disburse the proceeds of the requested Advance by
crediting the same to the Borrower’s demand deposit account maintained with the
Lender unless the Lender and the Borrower shall agree in writing to another
manner of disbursement.

Section 2.3 Intentionally Omitted.

Section 2.4 Intentionally Omitted.

Section 2.5 Intentionally Omitted.

Section 2.6 Interest; Default Interest Rate; Application of Payments;
Participations; Usury.

(a) Interest. Except as provided in Section 2.6(d) and Section 2.6(g), the
principal amount of each Advance shall bear interest as a Floating Rate Advance.

(b) Intentionally Omitted.

(c) Minimum Interest Charge. In the event the average closing daily unpaid
balances of all Revolving Advances (excluding any Overadvance) hereunder during
any calendar month is less than $2,000,000, the Borrower shall pay the Lender a
minimum loan fee at a rate per annum equal to the Floating Rate on the amount by
which $2,000,000 exceeds such daily unpaid balances. Such fee shall be charged
to the Borrower’s account on the first day of each month with respect to the
prior month.

(d) Default Interest Rate. At any time during any Default Period or following
the Termination Date, in the Lender’s sole discretion and without waiving any of
its other rights or remedies, the principal of the Revolving Note shall bear
interest at the Default Rate or such lesser rate as the Lender may determine,
effective as of the first day of the month in which any Default Period begins
through the last day of such Default Period, or any shorter time period that the
Lender may determine. The decision of the Lender to impose a rate that is less
than the Default Rate or to not impose the Default Rate for the entire duration
of the Default Period shall be made by the Lender in its sole discretion and
shall not be a waiver of any of its other rights and remedies, including its
right to retroactively impose the full Default Rate for the entirety of any such
Default Period or following the Termination Date.

(e) Application of Payments. Payments shall be applied to the Indebtedness on
the Business Day of receipt by the Lender in the Lender’s general account, but
the amount of principal paid shall continue to accrue interest at the interest
rate applicable under the terms of

 

-12-



--------------------------------------------------------------------------------

this Agreement from the calendar day the Lender receives the payment, and
continuing through the end of the second Business Day following receipt of the
payment.

(f) Participations. If any Person shall acquire a participation in the Advances
or the Obligation of Reimbursement, the Borrower shall be obligated to the
Lender to pay the full amount of all interest calculated under this Section 2.6,
along with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than that calculated under this Section 2.6, or
otherwise elects to accept less than its prorata share of such fees, charges and
other amounts due under this Agreement.

(g) Usury. In any event no rate change shall be put into effect which would
result in a rate greater than the highest rate permitted by law. Notwithstanding
anything to the contrary contained in any Loan Document, all agreements which
either now are or which shall become agreements between the Borrower and the
Lender are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws. If any payments in the nature of interest, additional interest and other
charges made under any Loan Document are held to be in excess of the limits
imposed by any applicable usury laws, it is agreed that any such amount held to
be in excess shall be considered payment of principal hereunder, and the
indebtedness evidenced hereby shall be reduced by such amount so that the total
liability for payments in the nature of interest, additional interest and other
charges shall not exceed the applicable limits imposed by any applicable usury
laws, in compliance with the desires of the Borrower and the Lender. This
provision shall never be superseded or waived and shall control every other
provision of the Loan Documents and all agreements between the Borrower and the
Lender, or their successors and assigns.

Section 2.7 Fees.

(a) Origination Fee. The Borrower shall pay the Lender a fully earned and non-
refundable origination fee of $75,000, due and payable in three (3) equal
monthly installments, the first due upon the execution of this Agreement, the
second due 30 days after the execution of this Agreement and the third due 60
days after the execution of this Agreement.

(b) Unused Line Fee. For the purposes of this Section 2.7(b), “Unused Amount”
means the Maximum Line Amount reduced by outstanding Revolving Advances. The
Borrower agrees to pay to the Lender an unused line fee at the rate of
one-quarter of one percent (0.25%) per annum on the average daily Unused Amount
from the date of this Agreement to and including the Termination Date, due and
payable monthly in arrears on the first day of the month and on the Termination
Date.

(c) Monthly Monitoring Fee. The Borrower agrees to pay to the Lender a monthly
monitoring fee in the amount of $250 per month, due and payable monthly in
arrears on the first day of each month and on the Termination Date.

 

-13-



--------------------------------------------------------------------------------

(d) Collateral Exam Fees.

(i) The Borrower shall pay the Lender fees in connection with any collateral
exams, audits or inspections conducted by or on behalf of the Lender of any
Collateral or the Borrower’s operations or business at the rates established
from time to time by the Lender as its collateral exam fees (which fees are
currently $950 per day per collateral examiner) together with all actual
out-of-pocket costs and expenses incurred in conducting any such collateral
examination or inspection. Notwithstanding the foregoing, Lender agrees that, so
long as no Default has occurred, Borrower shall not be required to pay for more
than four (4) such exams during the first year following the Funding Date.

(ii) The Lender may, from time to time, engage a third party to calculate
ineligible collateral for the purposes of the Borrowing Base and to perform
certain other collateral monitoring services. The Lender currently utilizes
Collateral Services, Inc. for such purpose. The Borrower shall pay the Lender an
initial set-up fee of $1000 for such service and shall, in addition, pay the
Lender a monthly fee at the rates established from time to time by Collateral
Services, Inc. to cover the cost thereof (which fees are currently $100.)

(e) Termination and Line Reduction Fees. If (i) the Lender terminates the Credit
Facility during a Default Period, or if (ii) the Borrower terminates or reduces
the Credit Facility on a date prior to the Maturity Date, then the Borrower
shall pay the Lender as liquidated damages and not as a penalty a termination
fee in an amount equal to a percentage of the Maximum Line Amount (or the
reduction of the Maximum Line Amount, as the case may be) calculated as follows:
(A) three percent (3%) if the termination or reduction occurs on or before the
first anniversary of the Funding Date; and (B) one percent (1%) if the
termination or reduction occurs after the first anniversary of the Funding Date,
but on or before the second anniversary of the Funding Date.

(f) Overadvance Fees. The Borrower shall pay an Overadvance fee in the amount of
$500.00 for each day or portion thereof during which an Overadvance exists,
regardless of how the Overadvance arises or whether or not the Overadvance has
been agreed to in advance by the Lender. The acceptance of payment of an
Overadvance fee by the Lender shall not be deemed to constitute either consent
to the Overadvance or a waiver of the resulting Event of Default, unless the
Lender specifically consents to the Overadvance in writing and waives the Event
of Default on whatever conditions the Lender deems appropriate.

(g) Other Fees and Charges. The Lender may from time to time impose additional
fees and charges as consideration for Advances made in excess of Availability or
for other events that constitute an Event of Default or a Default hereunder,
including fees and charges for the administration of Collateral by the Lender,
and fees and charges for the late delivery of reports, which may be assessed in
the Lender’s sole discretion on either an hourly, periodic, or flat fee basis,
and in lieu of or in addition to imposing interest at the Default Rate.

Section 2.8 Time for Interest Payments; Payment on Non-Business Days;
Computation of Interest and Fees.

(a) Time For Interest Payments. Accrued and unpaid interest shall be due and
payable on the first day of each month and on the Termination Date (each an
“Interest Payment Date”), or if any such day is not a Business Day, on the next
succeeding Business

 

-14-



--------------------------------------------------------------------------------

Day. Interest will accrue from the most recent date to which interest has been
paid or, if no interest has been paid, from the date of advance to the Interest
Payment Date. If an Interest Payment Date is not a Business Day, payment shall
be made on the next succeeding Business Day.

(b) Payment on Non-Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.

(c) Computation of Interest and Fees. Interest accruing on the outstanding
principal balance of the Advances and fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of 360 days.

Section 2.9 Lockbox and Collateral Account; Sweep of Funds.

(a) Lockbox and Collateral Account.

(i) The Borrower shall instruct all account debtors to pay all Accounts directly
to the Lockbox. If, notwithstanding such instructions, the Borrower receives any
payments on Accounts, the Borrower shall deposit such payments into the
Collateral Account. The Borrower shall also deposit all other cash proceeds of
Collateral regardless of source or nature directly into the Collateral Account.
Until so deposited, the Borrower shall hold all such payments and cash proceeds
in trust for and as the property of the Lender and shall not commingle such
property with any of its other funds or property. All deposits in the Collateral
Account shall constitute proceeds of Collateral and shall not constitute payment
of the Indebtedness.

(ii) All items deposited in the Collateral Account shall be subject to final
payment. If any such item is returned uncollected, the Borrower will immediately
pay the Lender, or, for items deposited in the Collateral Account, the bank
maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account. The Borrower shall be liable as an endorser on all items
deposited in the Collateral Account, whether or not in fact endorsed by the
Borrower.

(b) Sweep of Funds. The Lender shall from time to time, in accordance with the
Wholesale Lockbox and Collection Account Agreement, cause funds in the
Collateral Account to be transferred to the Lender’s general account for payment
of the Indebtedness. Amounts deposited in the Collateral Account shall not be
subject to withdrawal by the Borrower, except after payment in full and
discharge of all Indebtedness.

Section 2.10 Voluntary Prepayment; Termination of the Credit Facility by the
Borrower. Except as otherwise provided herein, the Borrower may prepay the
Advances in whole at any time or from time to time in part. The Borrower may
terminate the Credit Facility at any time if it (i) gives the Lender at least 90
days advance written notice prior to the proposed Termination Date, and
(ii) pays the Lender applicable termination, prepayment and contracted

 

-15-



--------------------------------------------------------------------------------

funds breakage fees in accordance with the terms of this Agreement. If the
Borrower terminates the Credit Facility, all Indebtedness shall be immediately
due and payable, and if the Borrower gives the Lender less than the required 90
days advance written notice, then the interest rate applicable to borrowings
evidenced by the Revolving Note shall be the Default Rate for the period of time
commencing 90 days prior to the proposed Termination Date through the date that
the Lender actually receives such written notice. If the Borrower does not wish
the Lender to consider renewal of the Credit Facility on the next Maturity Date,
then the Borrower shall give the Lender at least 90 days written notice prior to
the Maturity Date that it will not be requesting renewal. If the Borrower fails
to give the Lender such timely notice, then the interest rate applicable to
borrowings evidenced by the Revolving Note shall be the Default Rate for the
period of time commencing 90 days prior to the Maturity Date through the date
that the Lender actually receives such written notice.

Section 2.11 Mandatory Prepayment. Without notice or demand, if the sum of the
outstanding principal balance of the Revolving Advances shall at any time exceed
the Borrowing Base, the Borrower shall (i) first, immediately prepay the
Revolving Advances to the extent necessary to eliminate such excess; and (ii) if
prepayment in full of the Revolving Advances is insufficient to eliminate such
excess, pay to the Lender in immediately available funds an amount equal to the
remaining excess. Any voluntary or mandatory prepayment received by the Lender
may be applied to the Indebtedness, in such order and in such amounts as the
Lender in its sole discretion may determine from time to time.

Section 2.12 Revolving Advances to Pay Indebtedness. Notwithstanding the terms
of Section 2.1, the Lender may, in its discretion at any time or from time to
time, without the Borrower’s request and even if the conditions set forth in
Section 4.2 would not be satisfied, make a Revolving Advance in an amount equal
to the portion of the Indebtedness from time to time due and payable.

Section 2.13 Use of Proceeds. The Borrower shall use the proceeds of Advances to
repay indebtedness to Exponential of New York, LLC and for ordinary working
capital purposes.

Section 2.14 Liability Records. The Lender may maintain from time to time, at
its discretion, records as to the Indebtedness. All entries made on any such
record shall be presumed correct until the Borrower establishes the contrary.
Upon the Lender’s demand, the Borrower will admit and certify in writing the
exact principal balance of the Indebtedness that the Borrower then asserts to be
outstanding. Any billing statement or accounting rendered by the Lender shall be
conclusive and fully binding on the Borrower unless the Borrower gives the
Lender specific written notice of exception within 30 days after receipt.

Article 3

SECURITY INTEREST; OCCUPANCY; SETOFF

Section 3.1 Grant of Security Interest. The Borrower hereby pledges, assigns and
grants to the Lender, a lien and security interest (collectively referred to as
the “Security Interest”) in the Collateral, as security for the payment and
performance of: (a) all present and future Indebtedness of the Borrower to the
Lender; (b) all obligations of the Borrower and rights

 

-16-



--------------------------------------------------------------------------------

of the Lender under this Agreement; and (c) all present and future obligations
of the Borrower to the Lender of other kinds. Upon request by the Lender, the
Borrower will grant to the Lender a security interest in all commercial tort
claims that the Borrower may have against any Person.

Section 3.2 Notification of Account Debtors and Other Obligors. The Lender may
at any time (whether or not a Default Period then exists) notify any account
debtor (including, without limitation, any Ultimate Debtor Customer) or other
Person obligated to pay the amount due that such right to payment has been
assigned or transferred to the Lender for security and shall be paid directly to
the Lender. The Borrower will join in giving such notice if the Lender so
requests. At any time after the Borrower or the Lender gives such notice to an
account debtor or other obligor, the Lender may, but need not, in the Lender’s
name or in the Borrower’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other obligor.
The Lender may, in the Lender’s name or in the Borrower’s name, as the
Borrower’s agent and attorney-in-fact, notify the United States Postal Service
to change the address for delivery of the Borrower’s mail to any address
designated by the Lender, otherwise intercept the Borrower’s mail, and receive,
open and dispose of the Borrower’s mail, applying all Collateral as permitted
under this Agreement and holding all other mail for the Borrower’s account or
forwarding such mail to the Borrower’s last known address.

Section 3.3 Assignment of Insurance. As additional security for the payment and
performance of the Indebtedness, the Borrower hereby assigns to the Lender any
and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and the Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender. At any time,
whether or not a Default Period then exists, the Lender may (but need not), in
the Lender’s name or in the Borrower’s name, execute and deliver proof of claim,
receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy. Any monies received as payment for any
loss under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to the Lender to be applied, at the option
of the Lender, either to the prepayment of the Indebtedness or shall be
disbursed to the Borrower under staged payment terms reasonably satisfactory to
the Lender for application to the cost of repairs, replacements, or
restorations. Any such repairs, replacements, or restorations shall be effected
with reasonable promptness and shall be of a value at least equal to the value
of the items or property destroyed prior to such damage or destruction.

Section 3.4 Occupancy.

(a) The Borrower hereby irrevocably grants to the Lender the right to take
exclusive possession of the Premises at any time during a Default Period without
notice or consent.

 

-17-



--------------------------------------------------------------------------------

(b) The Lender may use the Premises only to hold, process, manufacture, sell,
use, store, liquidate, realize upon or otherwise dispose of goods that are
Collateral and for other purposes that the Lender may in good faith deem to be
related or incidental purposes.

(c) The Lender’s right to hold the Premises shall cease and terminate upon the
earlier of (i) payment in full and discharge of all Indebtedness and termination
of the Credit Facility, and (ii) final sale or disposition of all goods
constituting Collateral and delivery of all such goods to purchasers.

(d) The Lender shall not be obligated to pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises;
provided, however, that if the Lender does pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises, the
Borrower shall reimburse the Lender promptly for the full amount thereof. In
addition, the Borrower will pay, or reimburse the Lender for, all taxes, fees,
duties, imposts, charges and expenses at any time incurred by or imposed upon
the Lender by reason of the execution, delivery, existence, recordation,
performance or enforcement of this Agreement or the provisions of this
Section 3.4.

Section 3.5 License. Without limiting the generality of any other Security
Document, the Borrower hereby grants to the Lender a non-exclusive, worldwide
and royalty-free license to use or otherwise exploit all Intellectual Property
Rights of the Borrower for the purpose of selling, leasing or otherwise
disposing of any or all Collateral during any Default Period.

Section 3.6 Financing Statement. The Borrower authorizes the Lender to file from
time to time, such financing statements against collateral described as “all
personal property” or “all assets” or describing specific items of collateral
including commercial tort claims as the Lender deems necessary or useful to
perfect the Security Interest. All financing statements filed before the date
hereof to perfect the Security Interest were authorized by the Borrower and are
hereby re-authorized. A carbon, photographic or other reproduction of this
Agreement or of any financing statements signed by the Borrower is sufficient as
a financing statement and may be filed as a financing statement in any state to
perfect the security interests granted hereby. For this purpose, the Borrower
represents and warrants that the following information is true and correct:

Name and address of Debtor:

CDS Business Services, Inc.

60 Hempstead Ave., 6th Floor

West Hempstead, NY 11552

Federal Employer Identification No. 20-1413049

Organizational Identification No. 3827143

Name and address of Secured Party:

Wells Fargo Bank, National Association

119 West 40th Street, 16th Floor

New York, New York 10018-2500

 

-18-



--------------------------------------------------------------------------------

Section 3.7 Setoff. The Lender may at any time or from time to time, at its sole
discretion and without demand and without notice to anyone, setoff any liability
owed to the Borrower by the Lender, whether or not due, against any Obligation,
whether or not due. In addition, each other Person holding a participating
interest in any Indebtedness shall have the right to appropriate or setoff any
deposit or other liability then owed by such Person to the Borrower, whether or
not due, and apply the same to the payment of said participating interest, as
fully as if such Person had lent directly to the Borrower the amount of such
participating interest.

Section 3.8 Collateral. This Agreement does not contemplate a sale of accounts,
contract rights or chattel paper, and, as provided by law, the Borrower is
entitled to any surplus and shall remain liable for any deficiency. The Lender’s
duty of care with respect to Collateral in its possession (as imposed by law)
shall be deemed fulfilled if it exercises reasonable care in physically keeping
such Collateral, or in the case of Collateral in the custody or possession of a
bailee or other third Person, exercises reasonable care in the selection of the
bailee or other third Person, and the Lender need not otherwise preserve,
protect, insure or care for any Collateral. The Lender shall not be obligated to
preserve any rights the Borrower may have against prior parties, to realize on
the Collateral at all or in any particular manner or order or to apply any cash
proceeds of the Collateral in any particular order of application. The Lender
has no obligation to clean-up or otherwise prepare the Collateral for sale. The
Borrower waives any right it may have to require the Lender to pursue any third
Person for any of the Indebtedness.

Article 4

CONDITIONS OF LENDING

Section 4.1 Conditions Precedent to the Initial Advances. The Lender’s
obligation to make the initial Advances shall be subject to the condition
precedent that the Lender shall have received all of the following, each
properly executed by the appropriate party and in form and substance
satisfactory to the Lender:

(a) This Agreement.

(b) The Revolving Note.

(c) Copies of all documents relating to Ultimate Debtor Accounts that Lender may
request.

(d) A true and correct copy of any and all leases pursuant to which the Borrower
is leasing the Premises, together with a landlord’s disclaimer and consent with
respect to each such lease.

(e) A true and correct copy of any and all mortgages pursuant to which the
Borrower has mortgaged the Premises, together with a mortgagee’s disclaimer and
consent with respect to each such mortgage.

 

-19-



--------------------------------------------------------------------------------

(f) A true and correct copy of any and all agreements pursuant to which the
Borrower’s property is in the possession of any Person other than the Borrower,
together with, in the case of any goods held by such Person for resale, (i) a
consignee’s acknowledgment and waiver of Liens, (ii) UCC financing statements
sufficient to protect the Borrower’s and the Lender’s interests in such goods,
and (iii) UCC searches showing that no other secured party has filed a financing
statement against such Person (other than relating to Permitted Liens) and
covering property similar to the Borrower’s other than the Borrower, or if there
exists any such secured party, evidence that each such secured party has
received notice from the Borrower and the Lender sufficient to protect the
Borrower’s and the Lender’s interests in the Borrower’s goods from any claim by
such secured party.

(g) Reserved.

(h) A true and correct copy of any and all agreements pursuant to which the
Borrower’s property is in the possession of any Person other than the Borrower,
together with, (i) an acknowledgment and waiver of Liens from each subcontractor
who has possession of the Borrower’s goods from time to time, (ii) UCC financing
statements sufficient to protect the Borrower’s and the Lender’s interests in
such goods, and (iii) UCC searches showing that no other secured party has filed
a financing statement covering such Person’s property other than the Borrower,
or if there exists any such secured party, evidence that each such secured party
has received notice from the Borrower and the Lender sufficient to protect the
Borrower’s and the Lender’s interests in the Borrower’s goods from any claim by
such secured party.

(i) Reserved.

(j) Reserved.

(k) The Wholesale Lockbox and Collection Account Agreement.

(l) Control agreements with each bank at which the Borrower maintains deposit
accounts.

(m) Reserved.

(n) Reserved.

(o) Reserved.

(p) The Subordination Agreements.

(q) Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against the Borrower except Permitted Liens
or Liens held by Persons who have agreed in writing that upon receipt of
proceeds of the initial Advances, they will satisfy, release or terminate such
Liens in a manner satisfactory to the Lender, and (ii) the Lender has duly filed
all financing statements necessary to perfect the Security Interest, to the
extent the Security Interest is capable of being perfected by filing.

 

-20-



--------------------------------------------------------------------------------

(r) A certificate of the Borrower’s Secretary or Assistant Secretary certifying
that attached to such certificate are (i) the resolutions of the Borrower’s
Directors and, if required, Owners, authorizing the execution, delivery and
performance of the Loan Documents, (ii) true, correct and complete copies of the
Borrower’s Constituent Documents, and (iii) examples of the signatures of the
Borrower’s Officers or agents authorized to execute and deliver the Loan
Documents and other instruments, agreements and certificates, including Advance
requests, on the Borrower’s behalf.

(s) A current certificate issued by the Secretary of State of Delaware,
certifying that the Borrower is in compliance with all applicable organizational
requirements of the State of Delaware.

(t) Evidence that the Borrower is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.

(u) A certificate of an Officer of the Borrower confirming, in his personal
capacity, the representations and warranties set forth in Article V.

(v) Reserved.

(w) Certificates of the insurance required hereunder, with all hazard insurance
containing a lender’s loss payable endorsement in the Lender’s favor and with
all liability insurance naming the Lender as an additional insured.

(x) The separate Guaranty of each Guarantor, pursuant to which each Guarantor
unconditionally guarantees the full and prompt payment of all Indebtedness.

(y) A waiver of interest issued by the spouse of each individual Guarantor,
waiving any and all interest he or she may have in the assets disclosed to the
Lender in the financial statements of that Guarantor and in any future earnings
or assets acquired by that Guarantor.

(z) An opinion of counsel of Borrower, addressed to the Lender.

(aa) Payment of all fees due under the terms of this Agreement through the date
of the initial Advance, and payment of all expenses incurred by the Lender
through such date and that are required to be paid by the Borrower under this
Agreement.

(bb) Evidence that after making the initial Revolving Advance, and satisfying
all trade payables older than 90 days from invoice date, book overdrafts and
closing costs, Availability shall be not less than $1,000,000.

(cc) A Customer Identification Information form and such other forms and
verification as the Lender may need to comply with the U.S.A. Patriot Act.

(dd) Intentionally omitted.

(ee) Such other documents as the Lender in its sole discretion may require.

 

-21-



--------------------------------------------------------------------------------

Section 4.2 Conditions Precedent to All Advances. The Lender’s obligation to
make each Advance shall be subject to the further conditions precedent that:

(a) the representations and warranties contained in Article V are correct on and
as of the date of such Advance as though made on and as of such date, except to
the extent that such representations and warranties relate solely to an earlier
date; and

(b) no event has occurred and is continuing beyond the expiration of all
applicable grace and/or cure periods, or would result from such Advance which
constitutes a Default or an Event of Default.

Article 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender as follows:

Section 5.1 Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number. The Borrower is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary. The Borrower
has all requisite power and authority to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents. During its existence, the Borrower has done business
solely under the names set forth in Schedule 5.1. The Borrower’s chief executive
office and principal place of business is located at the address set forth in
Schedule 5.1, and all of the Borrower’s records relating to its business or the
Collateral are kept at that location. All Inventory and Equipment is located at
that location or at one of the other locations listed in Schedule 5.1. The
Borrower’s federal employer identification number and organization
identification number are correctly set forth in Section 3.6.

Section 5.2 Capitalization. Schedule 5.2 constitutes a correct and complete list
of all ownership interests of the Borrower and rights to acquire ownership
interests including the record holder, number of interests and percentage
interests on a fully diluted basis and an organizational chart showing the
ownership structure of all Subsidiaries of the Borrower.

Section 5.3 Authorization of Borrowing; No Conflict as to Law or Agreements. The
execution, delivery and performance by the Borrower of the Loan Documents and
the borrowings from time to time hereunder have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the Borrower’s Owners; (ii) require any authorization, consent or
approval by, or registration, declaration or filing with, or notice to, any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any third party, except such authorization, consent,
approval, registration, declaration, filing or notice as has been obtained,
accomplished or given prior to the date hereof; (iii) violate any provision of
any law, rule or regulation (including Regulation X of the Board of Governors of
the Federal Reserve System) or of any order, writ,

 

-22-



--------------------------------------------------------------------------------

injunction or decree presently in effect having applicability to the Borrower or
of the Borrower’s Constituent Documents; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which the Borrower is a party
or by which it or its properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than the Security
Interest) upon or with respect to any of the properties now owned or hereafter
acquired by the Borrower.

Section 5.4 Legal Agreements. This Agreement constitutes and, upon due execution
by the Borrower, the other Loan Documents will constitute the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

Section 5.5 Subsidiaries. Except as set forth in Schedule 5.5 hereto, the
Borrower has no Subsidiaries.

Section 5.6 Financial Condition; No Adverse Change. The Borrower has furnished
to the Lender its internally-prepared financial statements for its fiscal year
ended December 31, 2006 and those statements fairly present the Borrower’s
financial condition on the dates thereof and the results of its operations and
cash flows for the periods then ended and were prepared in accordance with GAAP.
Since the date of the most recent financial statements, there has been no change
in the Borrower’s business, properties or condition (financial or otherwise)
which has had a Material Adverse Effect.

Section 5.7 Litigation. There are no actions, suits or proceedings pending or,
to the Borrower’s knowledge, threatened against or affecting the Borrower or any
of its Affiliates or the properties of the Borrower or any of its Affiliates
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which, if determined adversely to the
Borrower or any of its Affiliates, would have a Material Adverse Effect on the
financial condition, properties or operations of the Borrower or any of its
Affiliates.

Section 5.8 Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

Section 5.9 Taxes. The Borrower and its Affiliates have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them. The Borrower and its Affiliates have
filed all federal, state and local tax returns which to the knowledge of the
Officers of the Borrower or any Affiliate, as the case may be, are required to
be filed, and the Borrower and its Affiliates have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due.

Section 5.10 Titles and Liens. The Borrower has good and absolute title to all
Collateral free and clear of all Liens other than Permitted Liens. No financing
statement naming the Borrower as debtor is on file in any office except to
perfect only Permitted Liens.

 

-23-



--------------------------------------------------------------------------------

Section 5.11 Intellectual Property Rights.

(a) Owned Intellectual Property. Schedule 5.11 is a complete list of all
patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which the Borrower is the owner of record (the
“Owned Intellectual Property”). Except as disclosed on Schedule 5.11, (i) the
Borrower owns the Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than the Borrower owns or has been granted any right in the Owned
Intellectual Property, (iii) all Owned Intellectual Property is valid,
subsisting and enforceable and (iv) the Borrower has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.

(b) Agreements with Employees and Contractors. The Borrower has entered into a
legally enforceable agreement with each of its employees and subcontractors
obligating each such Person to assign to the Borrower, without any additional
compensation, any Intellectual Property Rights created, discovered or invented
by such Person in the course of such Person’s employment or engagement with the
Borrower (except to the extent prohibited by law), and further requiring such
Person to cooperate with the Borrower, without any additional compensation, in
connection with securing and enforcing any Intellectual Property Rights therein;
provided, however, that the foregoing shall not apply with respect to employees
and subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable.

(c) Intellectual Property Rights Licensed from Others. Schedule 5.11 is a
complete list of all agreements under which the Borrower has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”) and
a summary of any ongoing payments the Borrower is obligated to make with respect
thereto. Except as disclosed on Schedule 5.11 and in written agreements, copies
of which have been given to the Lender, the Borrower’s licenses to use the
Licensed Intellectual Property are free and clear of all restrictions, Liens,
court orders, injunctions, decrees, or writs, whether by written agreement or
otherwise. Except as disclosed on Schedule 5.11, the Borrower is not obligated
or under any liability whatsoever to make any payments of a material nature by
way of royalties, fees or otherwise to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.

(d) Other Intellectual Property Needed for Business. Except for Off-the-shelf
Software and as disclosed on Schedule 5.11, the Owned Intellectual Property and
the Licensed Intellectual Property constitute all Intellectual Property Rights
used or necessary to conduct the Borrower’s business as it is presently
conducted or as the Borrower reasonably foresees conducting it.

(e) Infringement. Except as disclosed on Schedule 5.11, the Borrower has no
knowledge of, and has not received any written claim or notice alleging, any
Infringement of

 

-24-



--------------------------------------------------------------------------------

another Person’s Intellectual Property Rights (including any written claim that
the Borrower must license or refrain from using the Intellectual Property Rights
of any third party) nor, to the Borrower’s knowledge, is there any threatened
claim or any reasonable basis for any such claim.

Section 5.12 Plans. Except as disclosed to the Lender in writing prior to the
date hereof, neither the Borrower nor any ERISA Affiliate (a) maintains or has
maintained any Pension Plan, (b) contributes or has contributed to any
Multiemployer Plan or (c) provides or has provided post-retirement medical or
insurance benefits with respect to employees or former employees (other than
benefits required under Section 601 of ERISA, Section 4980B of the IRC or
applicable state law). Neither the Borrower nor any ERISA Affiliate has received
any notice or has any knowledge to the effect that it is not in full compliance
with any of the requirements of ERISA, the IRC or applicable state law with
respect to any Plan. No Reportable Event exists in connection with any Pension
Plan. Each Plan which is intended to qualify under the IRC is so qualified, and
no fact or circumstance exists which may have an adverse effect on the Plan’s
tax-qualified status. Neither the Borrower nor any ERISA Affiliate has (i) any
accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the IRC) under any Plan, whether or not waived, (ii) any
liability under Section 4201 or 4243 of ERISA for any withdrawal, partial
withdrawal, reorganization or other event under any Multiemployer Plan or
(iii) any liability or knowledge of any facts or circumstances which could
result in any liability to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).

Section 5.13 Default. The Borrower is in compliance with all provisions of all
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which could
have a Material Adverse Effect.

Section 5.14 Environmental Matters.

(a) Except as disclosed on Schedule 5.14, to the best knowledge of Borrower,
after due diligence, there are not present in, on or under the Premises any
Hazardous Substances in such form or quantity as to create any material
liability or obligation for either the Borrower or the Lender under the common
law of any jurisdiction or under any Environmental Law, and no Hazardous
Substances have ever been stored, buried, spilled, leaked, discharged, emitted
or released in, on or under the Premises in such a way as to create any such
material liability.

(b) Except as disclosed on Schedule 5.14, the Borrower has not disposed of
Hazardous Substances in such a manner as to create any material liability under
any Environmental Law.

(c) Except as disclosed on Schedule 5.14, there have not existed in the past,
nor are there any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to the Premises or the Borrower, alleging material liability
under, violation of, or noncompliance with any Environmental Law or any license,
permit or other authorization issued pursuant thereto.

 

-25-



--------------------------------------------------------------------------------

(d) Except as disclosed on Schedule 5.14, the Borrower’s businesses are and have
in the past always been conducted in accordance with all Environmental Laws and
all licenses, permits and other authorizations required pursuant to any
Environmental Law and necessary for the lawful and efficient operation of such
businesses are in the Borrower’s possession and are in full force and effect,
nor has the Borrower been denied insurance on grounds related to potential
environmental liability. No permit required under any Environmental Law is
scheduled to expire within 12 months and there is no threat that any such permit
will be withdrawn, terminated, limited or materially changed.

(e) Except as disclosed on Schedule 5.14, the Premises are not and never have
been listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System or any similar federal,
state or local list, schedule, log, inventory or database.

(f) Intentionally Omitted.

Section 5.15 Submissions to Lender. All financial and other information provided
to the Lender by or on behalf of the Borrower in connection with the Borrower’s
request for the credit facilities contemplated hereby (i) is true and correct in
all material respects, (ii) does not omit any material fact necessary to make
such information not misleading and, (iii) as to projections, valuations or
proforma financial statements, presents a good faith opinion as to such
projections, valuations and proforma condition and results.

Section 5.16 Financing Statements. The Borrower has authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
the other security interests created by the Security Documents. When such
financing statements are filed in the offices noted therein, the Lender will
have a valid and perfected security interest in all Collateral which is capable
of being perfected by filing financing statements. None of the Collateral is or
will become a fixture on real estate, unless a sufficient fixture filing is in
effect with respect thereto.

Section 5.17 Rights to Payment. Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in the Borrower’s records pertaining thereto as being obligated to
pay such obligation.

Section 5.18 Financial Solvency. Both before and after giving effect to the all
of the transactions contemplated in the Loan Documents, none of the Borrower or
its Affiliates:

(a) Was or will be “insolvent”, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

(b) Has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of the Borrower or such
Affiliate are unreasonably small;

 

-26-



--------------------------------------------------------------------------------

(c) By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to, nor believes that it will, incur debts beyond its
ability to pay them as they mature;

(d) By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and

(e) At this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.

Article 6

COVENANTS

So long as the Indebtedness shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

Section 6.1 Reporting Requirements. The Borrower will deliver, or cause to be
delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2007, the Borrower’s audited financial
statements with the unqualified opinion of independent certified public
accountants selected by the Borrower and acceptable to the Lender, which annual
financial statements shall include the Borrower’s balance sheet as at the end of
such fiscal year and the related statements of the Borrower’s income, retained
earnings and cash flows for the fiscal year then ended, prepared, if the Lender
so requests, on a consolidating and consolidated basis to include any
Affiliates, all in reasonable detail and prepared in accordance with GAAP,
together with (i) copies of all management letters prepared by such accountants;
(ii) a report signed by such accountants stating that in making the
investigations necessary for said opinion they obtained no knowledge, except as
specifically stated, of any Default or Event of Default and all relevant facts
in reasonable detail to evidence, and the computations as to, whether or not the
Borrower is in compliance with the Financial Covenants; and (iii) a certificate
of the Borrower’s chief financial officer stating that such financial statements
have been prepared in accordance with GAAP, fairly represent the Borrower’s
financial position and the results of its operations, and whether or not such
Officer has knowledge of the occurrence of any Default or Event of Default and,
if so, stating in reasonable detail the facts with respect thereto.

 

-27-



--------------------------------------------------------------------------------

(b) Period Financial Statements.

(1) Quarterly Financial Statements. As soon as available and in any event within
60 days after the end of each fiscal quarter of Borrower, commencing with the
fiscal quarter ending March 31, 2007, reviewed balance sheet and statements of
income and retained earnings of the Borrower as at the end of and for such month
and for the year to date period then ended, reviewed by independent certified
public accountants selected by the Borrower and acceptable to the Lender,
prepared, if the Lender so requests, on a consolidating and consolidated basis
to include any Affiliates, in reasonable detail and stating in comparative form
the figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end audit adjustments and
which fairly represent the Borrower’s financial position and the results of its
operations; and accompanied by a certificate of the Borrower’s chief financial
officer, substantially in the form of Exhibit B hereto stating (i) that such
financial statements have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly represent the Borrower’s financial
position and the results of its operations, (ii) whether or not such Officer has
knowledge of the occurrence of any Default or Event of Default not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto, and (iii) all relevant facts in reasonable detail to evidence,
and the computations as to, whether or not the Borrower is in compliance with
the Financial Covenants.

(2) Monthly Financial Statements. As soon as available and in any event within
30 days after the end of each month, the unaudited/internal balance sheet and
statements of income and retained earnings of the Borrower as at the end of and
for such month and for the year to date period then ended, prepared, if the
Lender so requests, on a consolidating and consolidated basis to include any
Affiliates, in reasonable detail and stating in comparative form the figures for
the corresponding date and periods in the previous year, all prepared in
accordance with GAAP, subject to year-end audit adjustments and which fairly
represent the Borrower’s financial position and the results of its operations;
and accompanied by a certificate of the Borrower’s chief financial officer,
substantially in the form of Exhibit B hereto stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and fairly represent the Borrower’s financial position and the
results of its operations, (ii) whether or not such Officer has knowledge of the
occurrence of any Default or Event of Default not theretofore reported and
remedied and, if so, stating in reasonable detail the facts with respect
thereto, and (iii) all relevant facts in reasonable detail to evidence, and the
computations as to, whether or not the Borrower is in compliance with the
Financial Covenants.

(c) Collateral Reports. Within 10 days after the end of each month or more
frequently if the Lender so requires, the Borrower’s accounts receivable and its
accounts payable, and a calculation of the Borrower’s Accounts, and Eligible
Accounts as at the end of such month or shorter time period.

(d) Projections. No later than the 15 days after the beginning of each fiscal
year, the Borrower’s projected balance sheets, income statements, statements of
cash flow and projected Availability for each month of the succeeding fiscal
year, each in reasonable detail. Such items will be certified by the Officer who
is the Borrower’s chief financial officer as being the most accurate projections
available and identical to the projections used by the Borrower for internal
planning purposes and be delivered with a statement of underlying assumptions
and such supporting schedules and information as the Lender may in its
discretion require.

 

-28-



--------------------------------------------------------------------------------

(e) Supplemental Reports.

(1) Weekly, or more frequently if the Lender so requires, the Borrower’s “daily
collateral reports”, receivables schedules, collection reports, copies of
invoices to account debtors (including Ultimate Debtors), sales, credit memos
and cash receipts.

(2) Accounts receivable (including Ultimate Debtor Accounts) and accounts
payable agings within 10 days of the end of each month. Accounts receivable
aging shall be submitted by the Borrower electronically to Lender via its
vendor, Collateral Services, Inc.

(f) Litigation. Immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting the Borrower (i) of the type described in Section 5.14(c) or
(ii) which seek a monetary recovery against the Borrower in excess of $10,000.

(g) Defaults. When any Officer of the Borrower becomes aware of the probable
occurrence of any Default or Event of Default, and no later than 3 days after
such Officer becomes aware of such Default or Event of Default, notice of such
occurrence, together with a detailed statement by a responsible Officer of the
Borrower of the steps being taken by the Borrower to cure the effect thereof.

(h) Plans. As soon as possible, and in any event within 30 days after the
Borrower knows or has reason to know that any Reportable Event with respect to
any Pension Plan has occurred, a statement signed by the Officer who is the
Borrower’s chief financial officer setting forth details as to such Reportable
Event and the action which the Borrower proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within 10
days after the Borrower fails to make any quarterly contribution required with
respect to any Pension Plan under Section 412(m) of the IRC, the Borrower will
deliver to the Lender a statement signed by the Officer who is the Borrower’s
chief financial officer setting forth details as to such failure and the action
which the Borrower proposes to take with respect thereto, together with a copy
of any notice of such failure required to be provided to the Pension Benefit
Guaranty Corporation. As soon as possible, and in any event within ten days
after the Borrower knows or has reason to know that it has or is reasonably
expected to have any liability under Sections 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan, the Borrower will deliver to the Lender a statement of the
Borrower’s chief financial officer setting forth details as to such liability
and the action which the Borrower proposes to take with respect thereto.

(i) Disputes. Promptly upon knowledge thereof, notice of (i) any disputes or
claims by the Borrower’s Ultimate Debtors exceeding $5,000 individually or
$25,000 in the aggregate during any fiscal year; (ii) credit memos; and
(iii) any goods returned to or recovered by the Borrower.

(j) Officers and Directors. Promptly upon knowledge thereof, notice of any
change in the persons constituting the Borrower’s Officers and Directors.

 

-29-



--------------------------------------------------------------------------------

(k) Collateral. Promptly upon knowledge thereof, notice of any loss of or
material damage to any Collateral or of any substantial adverse change in any
Collateral or the prospect of payment thereof.

(1) Commercial Tort Claims. Promptly upon knowledge thereof, notice of any
commercial tort claims it may bring against any Person, including the name and
address of each defendant, a summary of the facts, an estimate of the Borrower’s
damages, copies of any complaint or demand letter submitted by the Borrower, and
such other information as the Lender may request.

(m) Intellectual Property.

(i) 30 days prior written notice of Borrower’s intent to acquire material
Intellectual Property Rights; except for transfers permitted under Section 6.18,
the Borrower will give the Lender 30 days prior written notice of its intent to
dispose of material Intellectual Property Rights and upon request shall provide
the Lender with copies of all proposed documents and agreements concerning such
rights.

(ii) Promptly upon knowledge thereof, notice of (A) any Infringement of its
Intellectual Property Rights by others, (B) claims that the Borrower is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of its Intellectual Property
Rights.

(iii) Promptly upon receipt, copies of all registrations and filings with
respect to its Intellectual Property Rights.

(n) Reports to Owners. Promptly upon their distribution, copies of all financial
statements, reports and proxy statements which the Borrower shall have sent to
its Owners.

(o) SEC Filings. Promptly after the sending or filing thereof, copies of all
regular and periodic reports which the Borrower shall file with the Securities
and Exchange Commission or any national securities exchange.

(p) Tax Returns of Borrower. As soon as possible, and in any event no later than
five days after they are due to be filed, copies of the state and federal income
tax returns and all schedules thereto of the Borrower.

(q) Tax Returns and Personal Financial Statements of Guarantor. As soon as
possible and in any event no later than April 30th of each year, the current
personal financial statement and state and federal income tax returns and all
schedules thereto of each Guarantor.

(r) Violations of Law. Promptly upon knowledge thereof, notice of the Borrower’s
violation of any law, rule or regulation, the non-compliance with which could
have a Material Adverse Effect on the Borrower.

(s) Other Reports. From time to time, with reasonable promptness, any and all
receivables schedules, collection reports, deposit records, copies of invoices
to account debtors, and such other material, reports, records or information as
the Lender may request.

 

-30-



--------------------------------------------------------------------------------

Section 6.2 Financial Covenants.

(a) Minimum Tangible Net Worth. The Borrower will maintain, during each period
described below, its Tangible Net Worth in an amount not less than the amount
set forth for each such fiscal quarter (numbers appearing between “< >“ are
negative):

 

Fiscal Quarter Ending

   Minimum Tangible
Net Worth

March 31, 2007

   $ 2,236,000

June 30, 2007

   $ 1,936,000

September 30, 2007

   $ 1,696,000

December 31, 2007

   $ 1,496,000

March 31, 2008

   $ 1,266,000

June 30, 2008

   $ 1,117,000

September 30, 2008

   $ 1,041,000

December 31, 2008

   $ 1,066,000

(b) Minimum Net Income. The Borrower will achieve, for each period described
below, Net Income (on a non-cumulative basis) of not less than the amount set
forth for each such fiscal quarter (numbers appearing between “< >“ are
negative):

 

Fiscal Quarter Ending

   Minimum
Net Income

March 31, 2007

     <$400,000>

June 30, 2007

     <$300,000>

September 30, 2007

     <$240,000>

December 31, 2007

     <$200,000>

March 31, 2008

     <$230,000>

June 30, 2008

     <$150,000>

September 30, 2008

     <$  75,000>

December 31, 2008

   $ 25,000

 

-31-



--------------------------------------------------------------------------------

(c) Minimum Quarterly Net Cash Flow (non-cumulative). The Borrower will achieve
Net Cash Flow on a non-cumulative basis of not less than the amount set forth
for each such fiscal quarter (numbers appearing between “< >“ are negative):

 

Quarter Ending

   Minimum
Net Cash Flow

March 31, 2007

     <$268,000>

June 30, 2007

     <$173,000>

September 30, 2007

     <$113,000>

December 31, 2007

     <$73,000>

March 31, 2008

     <$103,000>

June 30, 2008

     <$22,000>

September 30, 2008

   $ 55,000

December 31, 2008

   $ 101,000

(d) Capital Expenditures. The Borrower will not incur or contract to incur
Capital Expenditures of more than $300,000 in the aggregate during any fiscal
year, of which the unfinanced portion cannot exceed $200,000.

(e) Minimum Availability. Borrower shall at all times maintain a minimum
Availability of not less than $25,000.

Section 6.3 Permitted Liens; Financing Statements.

(a) The Borrower will not create, incur or suffer to exist any Lien upon or of
any of its assets, now owned or hereafter acquired, to secure any indebtedness;
excluding, however, from the operation of the foregoing, the following (each a
“Permitted Lien”; collectively, “Permitted Liens”):

(i) In the case of any of the Borrower’s property which is not Collateral,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with the Borrower’s business or operations as
presently conducted;

(ii) Liens in existence on the date hereof and listed in Schedule 6.3 hereto,
securing indebtedness for borrowed money permitted under this Agreement;

(iii) The Security Interest and Liens created by the Security Documents;

(iv) Purchase money Liens relating to the acquisition of machinery and equipment
of the Borrower not exceeding the lesser of cost or fair market value thereof,
not

 

-32-



--------------------------------------------------------------------------------

exceeding $25,000 for any one purchase or $200,000 in the aggregate during any
fiscal year, and so long as no Default Period is then in existence and none
would exist immediately after such acquisition; and

(v) Liens in favor of the Subordinated Creditors so long as such Liens are
subordinated to the Liens in favor of the Lender on terms satisfactory to
Lender.

(b) The Borrower will not amend any financing statements in favor of the Lender
except as permitted by law. Any authorization by the Lender to any Person to
amend financing statements in favor of the Lender shall be in writing.

Section 6.4 Indebtedness. The Borrower will not incur, create, assume or permit
to exist any indebtedness or liability on account of deposits or advances or any
indebtedness for borrowed money or letters of credit issued on the Borrower’s
behalf, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except:

(a) Any existing or future Indebtedness or any other obligations of the Borrower
to the Lender;

(b) Any indebtedness of the Borrower in existence on the date hereof and listed
in Schedule 6.4 hereto; and

(c) Any indebtedness relating to Permitted Liens.

Section 6.5 Guaranties. The Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:

(a) The endorsement of negotiable instruments by the Borrower for deposit or
collection or similar transactions in the ordinary course of business; and

(b) Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto.

Section 6.6 Investments and Subsidiaries. The Borrower will not make or permit
to exist any loans or advances to, or make any investment or acquire any
interest whatsoever in, any other Person or Affiliate, including any partnership
or joint venture, nor purchase or hold beneficially any stock or other
securities or evidence of indebtedness of any other Person or Affiliate, except:

(a) Investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits

 

-33-



--------------------------------------------------------------------------------

in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

(b) Travel advances or loans to the Borrower’s Officers and employees not
exceeding at any one time an aggregate of $5,000;

(c) Prepaid rent not exceeding one month or security deposits; and

(d) Current investments in the Subsidiaries in existence on the date hereof and
listed in Schedule 5.5 hereto.

Section 6.7 Dividends and Distributions. Except as set forth in this
Section 6.7, the Borrower will not declare or pay any dividends (other than
dividends payable solely in stock of the Borrower) on any class of its stock, or
make any payment on account of the purchase, redemption or other retirement of
any shares of such stock, or other securities or evidence of its indebtedness or
make any distribution in respect thereof, either directly or indirectly.

Section 6.8 Salaries. The Borrower will not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation; or
increase the salary, bonus, commissions, consultant fees or other compensation
of any Director, Officer or consultant, or any member of their families, by more
than ten percent (10%) in any one year, either individually or for all such
persons in the aggregate, or pay any such increase from any source other than
profits earned in the year of payment.

Section 6.9 Intentionally Omitted.

Section 6.10 Books and Records; Collateral Examination, Inspection and
Appraisals.

(a) The Borrower will keep accurate books of record and account for itself
pertaining to the Collateral and pertaining to the Borrower’s business and
financial condition and such other matters as the Lender may from time to time
request in which true and complete entries will be made in accordance with GAAP
and, upon the Lender’s request, will permit any officer, employee, attorney,
accountant or other agent of the Lender to audit, review, make extracts from or
copy any and all company and financial books and records of the Borrower at all
times during ordinary business hours, to send and discuss with account debtors
and other obligors requests for verification of amounts owed to the Borrower,
and to discuss the Borrower’s affairs with any of its Directors, Officers,
employees or agents.

(b) The Borrower hereby irrevocably authorizes all accountants and third parties
to disclose and deliver to the Lender or its designated agent, at the Borrower’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding the Borrower.

(c) The Borrower will permit the Lender or its employees, accountants, attorneys
or agents, to examine and inspect any Collateral or any other property of the
Borrower at any time during ordinary business hours.

 

-34-



--------------------------------------------------------------------------------

Section 6.11 Account Verification.

(a) The Lender or its agent may at any time and from time to time send or
require the Borrower to send requests for verification of accounts or notices of
assignment to account debtors (including, without limitation, Ultimate Debtor
Customers) and other obligors. The Lender or its agent may also at any time and
from time to time telephone account debtors and other obligors to verify
accounts.

(b) The Borrower shall pay when due each account payable due to a Person holding
a Permitted Lien (as a result of such payable) on any Collateral.

Section 6.12 Compliance with Laws.

(a) The Borrower shall (i) comply, and cause each Subsidiary to comply, with the
requirements of applicable laws and regulations, the non-compliance with which
would materially and adversely affect its business or its financial condition
and (ii) use and keep the Collateral, and require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance.

(b) Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply, and cause each Subsidiary to comply, with all
applicable Environmental Laws and obtain and comply with all permits, licenses
and similar approvals required by any Environmental Laws, and will not generate,
use, transport, treat, store or dispose of any Hazardous Substances in such a
manner as to create any material liability or obligation under the common law of
any jurisdiction or any Environmental Law.

(c) The Borrower shall (i) ensure, and cause each Subsidiary to ensure, that no
Owner shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(ii) not use or permit the use of the proceeds of the Credit Facility or any
other financial accommodation from the Lender to violate any of the foreign
asset control regulations of OFAC or other applicable law, (iii) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended from time to time, and (iv) otherwise comply with the
USA Patriot Act as required by federal law and the Lender’s policies and
practices.

Section 6.13 Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law become a Lien upon any properties of the Borrower;
provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.

 

-35-



--------------------------------------------------------------------------------

Section 6.14 Maintenance of Properties.

(a) The Borrower will keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts; provided, however, that nothing
in this covenant shall prevent the Borrower from discontinuing the operation and
maintenance of any of its properties if such discontinuance is, in the
Borrower’s judgment, desirable in the conduct of the Borrower’s business and not
disadvantageous in any material respect to the Lender. The Borrower will take
all commercially reasonable steps necessary to protect and maintain its
Intellectual Property Rights.

(b) The Borrower will defend the Collateral against all Liens, claims or demands
of all Persons (other than the Lender) claiming the Collateral or any interest
therein. The Borrower will keep all Collateral free and clear of all Liens
except Permitted Liens. The Borrower will take all commercially reasonable steps
necessary to prosecute any Person Infringing its Intellectual Property Rights
and to defend itself against any Person accusing it of Infringing any Person’s
Intellectual Property Rights.

Section 6.15 Insurance. The Borrower will obtain and at all times maintain
insurance with insurers acceptable to the Lender, in such amounts, on such terms
(including any deductibles) and against such risks as may from time to time be
required by the Lender, but in all events in such amounts and against such risks
as is usually carried by companies engaged in similar business and owning
similar properties in the same general areas in which the Borrower operates.
Without limiting the generality of the foregoing, the Borrower will at all times
maintain business interruption insurance including coverage for force majeure
and keep all tangible Collateral insured against risks of fire (including
so-called extended coverage), theft, collision (for Collateral consisting of
motor vehicles) and such other risks and in such amounts as the Lender may
reasonably request, with any loss payable to the Lender to the extent of its
interest, and all policies of such insurance shall contain a lender’s loss
payable endorsement for the Lender’s benefit. All policies of liability
insurance required hereunder shall name the Lender as an additional insured.

Section 6.16 Preservation of Existence. The Borrower will preserve and maintain
its existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.

Section 6.17 Delivery of Instruments, etc. Upon request by the Lender, the
Borrower will promptly deliver to the Lender in pledge all instruments,
documents and chattel paper constituting Collateral, duly endorsed or assigned
by the Borrower.

Section 6.18 Sale or Transfer of Assets; Suspension of Business Operations. The
Borrower will not sell, lease, assign, transfer or otherwise dispose of (i) the
stock of any Subsidiary, (ii) all or a substantial part of its assets, or
(iii) any Collateral or any interest therein (whether in one transaction or in a
series of transactions) to any other Person other than the sale of Inventory in
the ordinary course of business and will not liquidate, dissolve or suspend
business operations. The Borrower will not transfer any part of its ownership
interest in any Intellectual Property Rights and will not permit any agreement
under which it has licensed Licensed Intellectual Property to lapse, except that
the Borrower may transfer such rights or

 

-36-



--------------------------------------------------------------------------------

permit such agreements to lapse if it shall have reasonably determined that the
applicable Intellectual Property Rights are no longer useful in its business. If
the Borrower transfers any Intellectual Property Rights for value, the Borrower
will pay over the proceeds to the Lender for application to the Indebtedness.
The Borrower will not license any other Person to use any of the Borrower’s
Intellectual Property Rights, except that the Borrower may grant licenses in the
ordinary course of its business in connection with sales of Inventory or
provision of services to its customers.

Section 6.19 Consolidation and Merger; Asset Acquisitions. The Borrower will not
consolidate with or merge into any Person, or permit any other Person to merge
into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all the assets of any other
Person.

Section 6.20 Sale and Leaseback. The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

Section 6.21 Restrictions on Nature of Business. The Borrower will not engage in
any line of business materially different from that presently engaged in by the
Borrower and will not purchase, lease or otherwise acquire assets not related to
its business.

Section 6.22 Accounting. The Borrower will not adopt any material change in
accounting principles other than as required by GAAP. The Borrower will not
adopt, permit or consent to any change in its fiscal year.

Section 6.23 Discounts, etc. After notice from the Lender, the Borrower will not
grant any discount, credit or allowance to any Ultimate Debtor or to any
Ultimate Debtor Customer or accept any return of goods sold. The Borrower will
not at any time modify, amend, subordinate, cancel or terminate the obligation
of any Ultimate Debtor or other obligor of the Borrower.

Section 6.24 Plans. Except as disclosed to the Lender in writing prior to the
date hereof, neither the Borrower nor any ERISA Affiliate will (i) adopt,
create, assume or become a party to any Pension Plan, (ii) incur any obligation
to contribute to any Multiemployer Plan, (iii) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (iv) amend any Plan in
a manner that would materially increase its funding obligations.

Section 6.25 Place of Business; Name. The Borrower will not transfer its chief
executive office or principal place of business, or move, relocate, close or
sell any business location. The Borrower will not permit any tangible Collateral
or any records pertaining to the Collateral to be located in any state or area
in which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to
perfect the Security Interest. The Borrower will not change its name or
jurisdiction of organization.

 

-37-



--------------------------------------------------------------------------------

Section 6.26 Constituent Documents; S Corporation Status. The Borrower will not
amend its Constituent Documents. The Borrower will not become an S Corporation.

Section 6.27 Performance by the Lender. If the Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this Article VI
or elsewhere herein, and if such failure shall continue for a period of ten
calendar days after the Lender gives the Borrower written notice thereof (or in
the case of the agreements contained in Section 6.13 and Section 6.15,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of the Borrower (or, at the Lender’s option, in
the Lender’s name) and may, but need not, take any and all other actions which
the Lender may reasonably deem necessary to cure or correct such failure
(including the payment of taxes, the satisfaction of Liens, the performance of
obligations owed to account debtors or other obligors, the procurement and
maintenance of insurance, the execution of assignments, security agreements and
financing statements, and the endorsement of instruments); and the Borrower
shall thereupon pay to the Lender on demand the amount of all monies expended
and all costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by the
Lender, together with interest thereon from the date expended or incurred at the
Default Rate. To facilitate the Lender’s performance or observance of such
covenants of the Borrower, the Borrower hereby irrevocably appoints the Lender,
or the Lender’s delegate, acting alone, as the Borrower’s attorney in fact
(which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrower any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by the Borrower hereunder.

Section 6.28 Dissolution of Funding Services I, LLC and Store Charge, Inc.
Borrower shall provide Lender with evidence satisfactory to Lender of the
dissolution of Funding Services I, LLC, including, without limitation, a filed
certificate of dissolution from the Secretary of State of the State of Delaware,
within 90 days of the Funding Date. Borrower shall provide Lender with evidence
satisfactory to Lender of the dissolution of Store Charge, Inc., including,
without limitation, a filed certificate of dissolution from the Secretary of
State of the State of New York, within 90 days of the Funding Date.

Article 7

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

Section 7.1 Events of Default. “Event of Default”, wherever used herein, means
any one of the following events:

(a) Default in the payment of the Revolving Note, any Obligation of
Reimbursement, or any default with respect to any other Indebtedness due from
Borrower to Lender as such Indebtedness becomes due and payable;

 

-38-



--------------------------------------------------------------------------------

(b) Default in the performance, or breach, of any covenant or agreement of the
Borrower contained in this Agreement, provided, however, that failure to comply
with the covenants outlined in Sections 6.1(a), (b), (c) and (d) hereof shall
not constitute an Event of Default until five (5) days have lapsed from the date
of required performance;

(c) An Overadvance arises as the result of any reduction in the Borrowing Base,
or arises in any manner on terms not otherwise approved of in advance by the
Lender in writing;

(d) A Change of Control shall occur;

(e) Any Financial Covenant shall become inapplicable due to the lapse of time
and the failure of the Lender and the Borrower to come to any agreement to amend
any such covenant to cover future periods that is acceptable to the Lender in
the Lender’s sole discretion;

(f) The Borrower or any Guarantor shall be or become insolvent, or admit in
writing its or his inability to pay its or his debts as they mature, or make an
assignment for the benefit of creditors; or the Borrower or any Guarantor shall
apply for or consent to the appointment of any receiver, trustee, or similar
officer for it or him or for all or any substantial part of its or his property;
or such receiver, trustee or similar officer shall be appointed without the
application or consent of the Borrower or such Guarantor, as the case may be; or
the Borrower or any Guarantor shall institute (by petition, application, answer,
consent or otherwise) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it or him under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against the Borrower or any
such Guarantor and shall not be dismissed within 30 days of the filing thereof;
or any judgment, writ, warrant of attachment or execution or similar process
shall be issued or levied against a substantial part of the property of the
Borrower or any Guarantor and not discharged within 30 days of the entry
thereof;

(g) A petition shall be filed by or against the Borrower or any Guarantor under
the United States Bankruptcy Code or the laws of any other jurisdiction naming
the Borrower or such Guarantor as debtor, provided that, in the case of a filing
against the Borrower or any Guarantor, Borrower or Guarantor, as applicable,
shall have 30 days from the filing thereof to obtain a discharge or dismissal of
such petition;

(h) Reserved;

(i) Any representation or warranty made by the Borrower in this Agreement, by
any Guarantor in any Guaranty delivered to the Lender, or by the Borrower (or
any of its Officers) or any Guarantor in any agreement, certificate, instrument
or financial statement or other statement contemplated by or made or delivered
pursuant to or in connection with this Agreement or any such Guaranty shall be
incorrect in any material respect;

(j) The rendering against the Borrower of an arbitration award, a final
judgment, decree or order for the payment of money in excess of $10,000 and the
continuance of such arbitration award, judgment, decree or order unsatisfied and
in effect for any period of 30 consecutive days without a stay of execution;

 

-39-



--------------------------------------------------------------------------------

(k) A default under any bond, debenture, note or other evidence of material
indebtedness of the Borrower owed to any Person other than the Lender, or under
any indenture or other instrument under which any such evidence of indebtedness
has been issued or by which it is governed, or under any material lease or other
contract, and the expiration of the applicable period of grace, if any,
specified in such evidence of indebtedness, indenture, other instrument, lease
or contract;

(l) Any Reportable Event, which the Lender determines in good faith might
constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing 30 days after
written notice to such effect shall have been given to the Borrower by the
Lender; or a trustee shall have been appointed by an appropriate United States
District Court to administer any Pension Plan; or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Pension Plan or
to appoint a trustee to administer any Pension Plan; or the Borrower or any
ERISA Affiliate shall have filed for a distress termination of any Pension Plan
under Title IV of ERISA; or the Borrower or any ERISA Affiliate shall have
failed to make any quarterly contribution required with respect to any Pension
Plan under Section 412(m) of the IRC, which the Lender determines in good faith
may by itself, or in combination with any such failures that the Lender may
determine are likely to occur in the future, result in the imposition of a Lien
on the Borrower’s assets in favor of the Pension Plan; or any withdrawal,
partial withdrawal, reorganization or other event occurs with respect to a
Multiemployer Plan which results or could reasonably be expected to result in a
material liability of the Borrower to the Multiemployer Plan under Title IV of
ERISA;

(m) An event of default shall occur under any Security Document;

(n) Default in the payment of any amount owed by the Borrower to the Lender
other than any Indebtedness arising hereunder;

(o) Any Guarantor in favor of the Lender shall repudiate, purport to revoke or
fail to perform any obligation under such Guaranty in favor of the Lender, any
individual Guarantor shall die or any other Guarantor shall cease to exist;

(p) The Borrower shall take or participate in any action which would be
prohibited under the provisions of any Subordination Agreement or make any
payment with respect to indebtedness that has been subordinated pursuant to any
Subordination Agreement;

(q) The Lender believes in good faith that the prospect of payment in full of
any part of the Indebtedness, or that full performance by the Borrower under the
Loan Documents, is impaired, or that there has occurred any material adverse
change in the business or financial condition of the Borrower;

(r) There has occurred any breach, default or event of default by or
attributable to, any Affiliate under any agreement between the Affiliate and the
Lender; or

 

-40-



--------------------------------------------------------------------------------

(s) The indictment of any Director, Officer, Guarantor, or any Owner of at least
twenty (20%) of the issued and outstanding common stock of the Borrower for a
felony offence under state or federal law.

Section 7.2 Rights and Remedies. During any Default Period, the Lender may
exercise any or all of the following rights and remedies:

(a) The Lender may, by notice to the Borrower, declare the Commitment to be
terminated, whereupon the same shall forthwith terminate;

(b) The Lender may, by notice to the Borrower, declare the Indebtedness to be
forthwith due and payable, whereupon all Indebtedness shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives;

(c) The Lender may, without notice to the Borrower and without further action,
apply any and all money owing by the Lender to the Borrower to the payment of
the Indebtedness;

(d) The Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Borrower hereby expressly waives) and the right to sell,
lease or otherwise dispose of any or all of the Collateral (with or without
giving any warranties as to the Collateral, title to the Collateral or similar
warranties), and, in connection therewith, the Borrower will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to both parties;

(e) Intentionally omitted

(f) The Lender may exercise and enforce its rights and remedies under the Loan
Documents;

(g) The Lender may without regard to any waste, adequacy of the security or
solvency of the Borrower, apply for the appointment of a receiver of the
Collateral, to which appointment the Borrower hereby consents, whether or not
foreclosure proceedings have been commenced under the Security Documents and
whether or not a foreclosure sale has occurred; and

(h) The Lender may exercise any other rights and remedies available to it by law
or agreement.

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(f) or (g), the Indebtedness shall be immediately due
and payable automatically without presentment, demand, protest or notice of any
kind. If the Lender sells any of the Collateral on credit, the Indebtedness will
be reduced only to the extent of payments actually received. If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Indebtedness.

 

-41-



--------------------------------------------------------------------------------

Section 7.3 Certain Notices. If notice to the Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 8.3) at least ten calendar days before
the date of intended disposition or other action.

Article 8

MISCELLANEOUS

Section 8.1 No Waiver; Cumulative Remedies; Compliance with Laws. No failure or
delay by the Lender in exercising any right, power or remedy under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law. The Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.

Section 8.2 Amendments, Etc. No amendment, modification, termination or waiver
of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

Section 8.3 Notices; Communication of Confidential Information; Requests for
Accounting. Except as otherwise expressly provided herein, all notices,
requests, demands and other communications provided for under the Loan Documents
shall be in writing and shall be (a) personally delivered, (b) sent by first
class United States mail, (c) sent by overnight courier of national reputation,
(d) transmitted by telecopy, or (e) sent as electronic mail, in each case
delivered or sent to the party to whom notice is being given to the business
address, telecopier number, or e mail address set forth below next to its
signature or, as to each party, at such other business address, telecopier
number, or e mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section. All such notices, requests, demands
and other communications shall be deemed to be an authenticated record
communicated or given on (a) the date received if personally delivered, (b) when
deposited in the mail if delivered by mail, (c) the date delivered to the
courier if delivered by overnight courier, or (d) the date of transmission if
sent by telecopy or by e mail, except that notices or requests delivered to the
Lender pursuant to any of the provisions of Article II shall not be effective
until received by the Lender. All notices, financial information, or other
business records sent by either party to this Agreement may be transmitted,
sent, or otherwise communicated via such medium as the sending party may deem
appropriate and commercially reasonable; provided, however, that the

 

-42-



--------------------------------------------------------------------------------

risk that the confidentiality or privacy of such notices, financial information,
or other business records sent by the Borrower may be compromised shall be borne
exclusively by the Borrower. All requests for an accounting under Section 9-210
of the UCC (i) shall be made in a writing signed by a Person authorized under
Section 2.2(b), (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation, (iii) shall be deemed to be sent when received by the Lender and
(iv) shall otherwise comply with the requirements of Section 9-210. The Borrower
requests that the Lender respond to all such requests which on their face appear
to come from an authorized individual and releases the Lender from any liability
for so responding. The Borrower shall pay the Lender the maximum amount allowed
by law for responding to such requests.

Section 8.4 Further Documents. The Borrower will from time to time execute,
deliver, endorse and authorize the filing of any and all instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements and writings that the Lender may reasonably
request in order to secure, protect, perfect or enforce the Security Interest or
the Lender’s rights under the Loan Documents (but any failure to request or
assure that the Borrower executes, delivers, endorses or authorizes the filing
of any such item shall not affect or impair the validity, sufficiency or
enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).

Section 8.5 Costs and Expenses. The Borrower shall pay on demand all costs and
expenses, including reasonable attorneys’ fees, incurred by the Lender in
connection with the Indebtedness, this Agreement, the Loan Documents, any Letter
of Credit and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Indebtedness and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.

Section 8.6 Indemnity. In addition to the payment of expenses pursuant to
Section 8.5, the Borrower shall indemnify, defend and hold harmless the Lender,
and any of its participants, parent corporations, subsidiary corporations,
affiliated corporations, successor corporations, and all present and future
officers, directors, employees, attorneys and agents of the foregoing (the
“Indemnitees”) from and against any of the following (collectively, “Indemnified
Liabilities”):

(a) Any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority by reason of the execution and delivery of the
Loan Documents or the making of the Advances;

(i) Any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Section 5.14 proves to be incorrect in
any respect or as a result of any violation of the covenant contained in
Section 6.12(b); and

(ii) Any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and

 

-43-



--------------------------------------------------------------------------------

disbursements of counsel) in connection with the foregoing and any other
investigative, administrative or judicial proceedings, whether or not such
Indemnitee shall be designated a party thereto, which may be imposed on,
incurred by or asserted against any such Indemnitee, in any manner related to or
arising out of or in connection with the making of the Advances and the Loan
Documents or the use or intended use of the proceeds of the Advances.

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding. If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Borrower’s
obligations under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Borrower’s other obligations hereunder.

Section 8.7 Participants. The Lender and its participants, if any, are not
partners or joint venturers, and the Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its participants.
All rights and powers specifically conferred upon the Lender may be transferred
or delegated to any of the Lender’s participants, successors or assigns.

Section 8.8 Execution in Counterparts; Telefacsimile Execution. This Agreement
and other Loan Documents may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

Section 8.9 Retention of Borrower’s Records. The Lender shall have no obligation
to maintain any electronic records or any documents, schedules, invoices,
agings, or other papers delivered to the Lender by the Borrower or in connection
with the Loan Documents for more than 30 days after receipt by the Lender. If
there is a special need to retain specific records, the Borrower must inform the
Lender of its need to retain those records with particularity, which must be
delivered in accordance with the notice provisions of Section 8.3 within 30 days
of the Lender taking control of same.

Section 8.10 Binding Effect; Assignment; Complete Agreement; Sharing
Information. The Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent.
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or set-offs which the Borrower could assert
against the Lender.

 

-44-



--------------------------------------------------------------------------------

This Agreement shall also bind all Persons who become a party to this Agreement
as a borrower. This Agreement, together with the Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof. To the extent that any provision of this Agreement contradicts other
provisions of the Loan Documents, this Agreement shall control. Without limiting
the Lender’s right to share information regarding the Borrower and its
Affiliates with the Lender’s participants, accountants, lawyers and other
advisors, the Lender and Wells Fargo Bank may share any and all information they
may have in their possession regarding the Borrower and its Affiliates, and the
Borrower waives any right of confidentiality it may have with respect to such
sharing of information.

Section 8.11 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

Section 8.12 Headings. Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 8.13 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan
Documents shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of New York. The parties hereto
hereby (i) consent to the personal jurisdiction of the state and federal courts
located in the State of New York in connection with any controversy related to
this Agreement; (ii) waive any argument that venue in any such forum is not
convenient; (iii) agree that any litigation initiated by the Lender or the
Borrower in connection with this Agreement or the other Loan Documents may be
venued in either the state or federal courts located in the City of New York,
County of New York, New York; and (iv) agree that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

THE BORROWER AND THE LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT
LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

[Signatures on next page]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

CDS BUSINESS SERVICES, INC.

60 Hempstead Ave, 6th Floor

West Hempstead, NY 11552

    CDS BUSINESS SERVICES, INC. Telecopier:         By:   /s/ LEONARD LEFF
Attention:           LEONARD LEFF e-mail:         Its   PRESIDENT

 

Wells Fargo Bank, National Association

Wells Fargo Business Credit

119 W. 40th Street, 16th Floor

Telecopier: (646) 728-3279

Attention: Account Manager – CDS

    WELLS FARGO BANK, NATIONAL ASSOCIATION     By:     Business Services, Inc.  
            Its Vice President



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

Exhibit A

   Form of Revolving Note

Exhibit B

   Compliance Certificate

Exhibit C

   Premises

Schedule 5.1

   Trade Names, Chief Executive Office, Principal Place of Business, and
Locations of Collateral

Schedule 5.2

   Capitalization and Organizational Chart

Schedule 5.5

   Subsidiaries

Schedule 5.7

   Litigation Matters

Schedule 5.11

   Intellectual Property Disclosures

Schedule 5.14

   Environmental Matters

Schedule 6.3

   Permitted Liens

Schedule 6.4

   Permitted Indebtedness and Guaranties



--------------------------------------------------------------------------------

Exhibit A to Credit and Security Agreement

REVOLVING NOTE

$10,000,000                         , 2007

For value received, the undersigned, CDS BUSINESS SERVICES, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo
Business Credit operating division, on the Termination Date referenced in the
Credit and Security Agreement dated the same date as this Revolving Note that
was entered into by the Lender and the Borrower (as amended from time to time,
the “Credit Agreement”), at Lender’s office located at 119 W. 40th Street, New
York, New York , or at any other place designated at any time by the holder
hereof, in lawful money of the United States of America and in immediately
available funds, the principal sum of Ten Million Dollars ($10,000,000) or the
aggregate unpaid principal amount of all Revolving Advances made by the Lender
to the Borrower under the Credit Agreement, together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Revolving Note is fully paid at the rate from time to time in
effect under the Credit Agreement.

This Revolving Note is the Revolving Note referenced in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Revolving Note may be
prepaid only in accordance with the terms of the Credit Agreement. This
Revolving Note is secured, among other things, pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Revolving Note is not paid when due, whether or
not legal proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

CDS BUSINESS SERVICES, INC. By:     Name:     Its:   President

 

A-1



--------------------------------------------------------------------------------

Exhibit B to Credit and Security Agreement

COMPLIANCE CERTIFICATE

 

To:

   Wells Fargo Bank, National Association

Date:

   [                                         , 200    ]

Subject:

   Financial Statements

In accordance with our Credit arid Security Agreement dated as of [            ,
2007] (as amended from time to time, the “Credit Agreement”), attached are the
financial statements of CDS Business Services, Inc. (the “Borrower”) as of and
for [                    , 200    ] (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”). All terms used in this certificate
have the meanings given in the Credit Agreement.

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition as of the date thereof.

I further hereby certify as follows: Events of Default. (Check one):

 

  ¨ The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.

 

  ¨ The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.
The Borrower acknowledges that pursuant to Section 2.6(d) of the Credit
Agreement, the Lender may impose the Default Rate at any time during the
resulting Default Period.

Material Adverse Change in Litigation Matters of the Borrower. I further hereby
certify as follows (check one):

 

  ¨ The undersigned has no knowledge of any material adverse change to the
litigation exposure of the Borrower or any of its Affiliates or of any
Guarantor.

 

  ¨ The undersigned has knowledge of material adverse changes to the litigation
exposure of the Borrower or any of its Affiliates or of any Guarantor not
previously disclosed in Schedule 5.7. Attached to this Certificate is a
statement of the facts with respect thereto.

 

B-1



--------------------------------------------------------------------------------

Financial Covenants. I further hereby certify as follows (check and complete
each of the following):

1. Minimum Tangible Net Worth. Pursuant to Section 6.2(a) of the Credit
Agreement, as of the Reporting Date, the Borrower’s Tangible Net Worth was
$                    , which ¨satisfies ¨ does not satisfy the requirement that
such amount be not less than the applicable amount set forth in the table below
(numbers appearing between “< >” are negative) on the Reporting Date:

 

Fiscal Quarter Ending

   Minimum Tangible
Net Worth

March 31, 2007

   $ 2,236,000

June 30, 2007

   $ 1,936,000

September 30, 2007

   $ 1,696,000

December 31, 2007

   $ 1,496,000

March 31, 2008

   $ 1,266,000

June 30, 2008

   $ 1,117,000

September 30, 2008

   $ 1,041,000

December 31, 2008

   $ 1,066,000

2. Minimum Net Income. Pursuant to Section 6.2(b) of the Credit Agreement, as of
the Reporting Date, the Borrower’s Minimum Net Income (non-cumulative) was
$                    , which ¨satisfies ¨ does not satisfy the requirement that
such amount be not less than applicable amount set forth in the table below
(numbers appearing between “< >” are negative) on the Reporting Date:

 

Fiscal Quarter Ending

   Minimum
Net Income

March 31, 2007

   <$400,000>

June 30, 2007

   <$300,000>

September 30, 2007

   <$240,000>

December 31, 2007

   <$200,000>

March 31, 2008

   <$230,000>

June 30, 2008

   <$150,000>

September 30, 2008

   <$75,000>

 

B-2



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Minimum
Net Income

December 31, 2008

   $ 25,000

3. Minimum Quarterly Net Cash Flow (non-cumulative). Pursuant to Section 6.2(c)
of the Credit Agreement, as of the Reporting Date, the Borrower’s Minimum
Quarterly Net Cash Flow (non-cumulative) was $                    , which ¨
satisfies ¨ does not satisfy the requirement that such amount be not less than
the applicable amount set forth in the table below (numbers appearing between “<
>” are negative) on the Reporting Date:

 

Quarter Ending

   Minimum
Net Cash Flow

March 31, 2007

     <$268,000>

June 30, 2007

     <$173,000>

September 30, 2007

     <$113,000>

December 31, 2007

     <$73,000>

March 31, 2008

     <$103,000>

June 30,2008

     <$22,000>

September 30, 2008

   $ 55,000

December 31, 2008

   $ 101,000

4. Capital Expenditures. The Borrower will not incur or contract to incur
Capital Expenditures of more than $300,000 in the aggregate during any fiscal
year. For the fiscal year ending         , Capital Expenditures were
                    , of which                      was financed, which ¨ is ¨
is not in compliance with Section 6.2(d) of the Credit Agreement

5. Salaries. As of the Reporting Date, the Borrower has not paid excessive or
unreasonable salaries, bonuses, commissions, consultant fees or other
compensation, or increased the salary, bonus, commissions, consultant fees or
other compensation of any Director, Officer or consultant, or any member of
their families, by more than ten percent (10%) over the amount paid in the
Borrower’s previous fiscal year, either individually or for all such persons in
the aggregate, and has not paid any increase from any source other than profits
earned in the year of payment, and as a consequence ¨ is ¨ is not in compliance
with Section 6.8 of the Credit Agreement.

5. Minimum Availability. The Borrower shall maintain at all times a minimum
Availability of not less than $25,000. As of the Reporting Date, Availability
was             , which ¨ is ¨ is not in compliance with Section 6.2(e) of the
Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

 

CDS BUSINESS SERVICES, INC. By:       Its Chief Financial Officer

 

B-4



--------------------------------------------------------------------------------

Exhibit C to Credit and Security Agreement

PREMISES

The Premises referred to in the Credit and Security Agreement are legally
described as follows:

60 Hempstead Avenue, 6th Floor, Hempstead, New York 11552

 

C-1



--------------------------------------------------------------------------------

Schedule 5.1 to Credit and Security Agreement

TRADE NAMES, CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS,

AND LOCATIONS OF COLLATERAL

TRADE NAMES

myreceivables.com

Chief Executive Office/Principal Place of Business

60 Hempstead Avenue, 6th Floor, Hempstead, New York 11552]

Other Inventory and Equipment Locations

None

 

S-5.1-1



--------------------------------------------------------------------------------

Schedule 5.2 to Credit and Security Agreement

Ownership Chart

CDS BUSINESS SERVICES, INC.

Common Stock Ledger

 

Holder

 

Shares

Leonard Leff

  23,718,750

Hilda Leff

  1,931,250

The Joe and Joanna Gitterman Grandchildren’s Trust

  7,955,950

Allyson Sage Leff

  2,197,025

Hayden Sarah Leff

  2,197,025

Tomstemark, L. P.

  250,000

Richard L. Frankel

  25,000

Robert E. Koe

  100,000

Jeffrey Alan Campagna

  25,000

Marc Abrams

  50,000

Todd Sussman

  25,000

Mark and Donna Sussman

  25,000

John R. Panichello

  100,000

Marc S. Goldberg

  25,000

 

S-5.5-1



--------------------------------------------------------------------------------

Schedule 5.5 to Credit and Security Agreement

Subsidiaries

None

 

S-5.5-2



--------------------------------------------------------------------------------

Schedule 5.7 to Credit and Security Agreement

LITIGATION MATTERS IN EXCESS OF $10,000.00

1. WNC Insurance Services, Inc. (“WNC”) v. CDS Business Services, Inc. – WNC and
Borrower entered into a Provider Agreement whereby Borrower was to attempt to
sell life insurance products created by WNC to business owners. WNC advanced
$330,000.00 to Borrower against future commissions and Borrower invested
significant capital and resources to market WNC’s products. WNC has filed a
Demand for Arbitration claiming that Borrower breached the Provider Agreement by
not selling any of the foregoing products and requested the return of
$330,000.00. Borrower contends that the Provider Agreement does not set forth
any performance criteria or time frames by which Borrower must perform under the
agreement, nor does the Provider Agreement specifically required Borrower to
return the advance in the event WNC’s products are not sold by Borrower.

2. Ruskin Moscou Faltischek P.C. (“Ruskin”) – Ruskin delivered written notice to
Borrower dated February 15, 2007 demanding immediate payment of $177,086.47 for
legal fees claimed to be associated with professional services rendered by
Ruskin on behalf of Borrower.

 

S-5.11-1



--------------------------------------------------------------------------------

Schedule 5.11 to Credit and Security Agreement

Intellectual Property Disclosures

None

 

S-5.11-2



--------------------------------------------------------------------------------

Schedule 5.14 to Credit and Security Agreement

ENVIRONMENTAL MATTERS

None

 

S-5.2-1



--------------------------------------------------------------------------------

Schedule 6.3 to Credit and Security Agreement

PERMITTED LIENS

 

Creditor

  

Collateral

  

Jurisdiction

  

Filing Date

  

Filing No.

Wilshire New York Partners V, LLC

   All personal property    Delaware    1/11/07    2007-0137843

Wilshire New York Partners V, LLC

   All personal property    New York    1/11/07    200701110028491

Wilshire New York Partners IV, LLC

   All personal property    Delaware    1/11/07    2007-0137330

Wilshire New York Partners IV, LLC

   All personal property    New York    1/11/07    200701110028504

Exponential of New York, LLC

   All personal property    Delaware    Amendment filed 1/26/07 to assign
initial statement    2007-0339613

Exponential of New York, LLC

   All personal property    Delaware    Amendment filed 1/26/07 to assign
initial statement    2007-0339829

Exponential of New York, LLC

   All personal property    Delaware    Amendment filed 1/26/07 to assign
initial statement    2007-0340041

Exponential of New York, LLC

   All personal property    New York    Amendment filed 1/11/07 to assign
initial statement    200701110028465

 

S-5.2-1



--------------------------------------------------------------------------------

Schedule 6.4 to Credit and Security Agreement

Permitted Indebtedness and Guaranties

INDEBTEDNESS

 

Creditor

  

Principal
Amount

  

Maturity
Date

  

Monthly
Payment

  

Collateral

Exponential of New York, LLC

   To be determined post-closing    TBD    TBD    All personal property of
Borrower

Wilshire New York Partners IV, LLC

   $750,000.00    12/31/09    Interest Only at 10% per annum    All personal
property of Borrower.

Wilshire New York Partners V, LLC

   $1,300,000.00    12/31/09    Interest Only at 10% per annum    All personal
property of Borrower

GUARANTIES

None

 

S-5.2-2